Exhibit 10.1

Execution Version

 

COMMON STOCK PURCHASE AGREEMENT

 

Dated August 19, 2009

 

by and between

 

PONIARD PHARMACEUTICALS, INC.

 

and

 

AZIMUTH OPPORTUNITY LTD.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I PURCHASE AND SALE OF COMMON STOCK

1

Section 1.1.

Purchase and Sale of Stock

1

Section 1.2.

Effective Date; Settlement Dates

1

Section 1.3.

The Shares

2

Section 1.4.

Current Report; Prospectus Supplement

2

 

 

 

ARTICLE II FIXED REQUEST TERMS; OPTIONAL AMOUNT

2

Section 2.1.

Fixed Request Notice

2

Section 2.2.

Fixed Requests

3

Section 2.3.

Share Calculation

4

Section 2.4.

Limitation of Fixed Requests

4

Section 2.5.

Reduction of Commitment

4

Section 2.6.

Below Threshold Price

4

Section 2.7.

Settlement

5

Section 2.8.

Reduction of Pricing Period

5

Section 2.9.

Optional Amount

6

Section 2.10.

Calculation of Optional Amount Shares

6

Section 2.11.

Exercise of Optional Amount

7

Section 2.12.

Aggregate Limit

7

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

8

Section 3.1.

Organization and Standing of the Investor

8

Section 3.2.

Authorization and Power

8

Section 3.3.

No Conflicts

9

Section 3.4.

Information

9

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY

9

Section 4.1.

Organization, Good Standing and Power

9

Section 4.2.

Authorization, Enforcement

10

Section 4.3.

Capitalization

10

Section 4.4.

Issuance of Shares

11

Section 4.5.

No Conflicts

11

Section 4.6.

Commission Documents, Financial Statements

11

Section 4.7.

Subsidiaries

13

Section 4.8.

No Material Adverse Effect

13

Section 4.9.

Indebtedness

13

Section 4.10.

Title To Assets

13

Section 4.11.

Actions Pending

13

Section 4.12.

Compliance With Law

14

Section 4.13.

Certain Fees

14

Section 4.14.

Operation of Business

14

 

--------------------------------------------------------------------------------


 

Section 4.15.

Environmental Compliance

16

Section 4.16.

Material Agreements

16

Section 4.17.

Transactions With Affiliates

17

Section 4.18.

Securities Act; NASD Conduct Rules

17

Section 4.19.

Employees

19

Section 4.20.

Use of Proceeds

19

Section 4.21.

Investment Company Act Status

19

Section 4.22.

ERISA

19

Section 4.23.

Taxes

20

Section 4.24.

Insurance

20

Section 4.25.

Acknowledgement Regarding Investor’s Purchase of Shares

20

 

 

 

ARTICLE V COVENANTS

20

Section 5.1.

Securities Compliance

20

Section 5.2.

Registration and Listing

21

Section 5.3.

Compliance with Laws

21

Section 5.4.

Keeping of Records and Books of Account; Foreign Corrupt Practices Act

21

Section 5.5.

Limitations on Holdings and Issuances

22

Section 5.6.

Other Agreements and Other Financings

22

Section 5.7.

Stop Orders

23

Section 5.8.

Amendments to the Registration Statement; Prospectus Supplements; Free Writing
Prospectuses

24

Section 5.9.

Prospectus Delivery

25

Section 5.10.

Selling Restrictions

25

Section 5.11.

Effective Registration Statement

26

Section 5.12.

Non-Public Information

26

Section 5.13.

Broker/Dealer

26

Section 5.14.

Disclosure Schedule

27

 

 

 

ARTICLE VI OPINION OF COUNSEL AND CERTIFICATE; CONDITIONS TO THE SALE AND
PURCHASE OF THE SHARES

27

Section 6.1.

Opinion of Counsel and Certificate

27

Section 6.2.

Conditions Precedent to the Obligation of the Company

27

Section 6.3.

Conditions Precedent to the Obligation of the Investor

29

 

 

 

ARTICLE VII TERMINATION

31

Section 7.1.

Term, Termination by Mutual Consent

31

Section 7.2.

Other Termination

32

Section 7.3.

Effect of Termination

32

 

 

 

ARTICLE VIII INDEMNIFICATION

33

Section 8.1.

General Indemnity

33

Section 8.2.

Indemnification Procedures

34

 

 

 

ARTICLE IX MISCELLANEOUS

35

Section 9.1.

Fees and Expenses

35

Section 9.2.

Specific Enforcement, Consent to Jurisdiction, Waiver of Jury Trial

36

 

ii

--------------------------------------------------------------------------------


 

Section 9.3.

Entire Agreement; Amendment

37

Section 9.4.

Notices

37

Section 9.5.

Waivers

38

Section 9.6.

Headings

38

Section 9.7.

Successors and Assigns

38

Section 9.8.

Governing Law

38

Section 9.9.

Survival

38

Section 9.10.

Counterparts

39

Section 9.11.

Publicity

39

Section 9.12.

Severability

39

Section 9.13.

Further Assurances

39

 

Annex A.      Definitions

 

iii

--------------------------------------------------------------------------------


 

COMMON STOCK PURCHASE AGREEMENT

 

This COMMON STOCK PURCHASE AGREEMENT, made and entered into on this 19th day of
August 2009 (this “Agreement”), by and between Azimuth Opportunity Ltd., an
international business company incorporated under the laws of the British Virgin
Islands (the “Investor”), and Poniard Pharmaceuticals, Inc., a corporation
organized and existing under the laws of the State of Washington (the
“Company”). Capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in Annex A hereto.

 

RECITALS

 

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company may issue and sell to the Investor and the
Investor shall thereupon purchase from the Company up to $60,000,000 of newly
issued shares of the Company’s common stock, $0.02 par value (“Common Stock”),
subject, in all cases, to the Trading Market Limit; and

 

WHEREAS, the offer and sale of the shares of Common Stock hereunder have been
registered by the Company in the Registration Statement, which has been declared
effective by order of the Commission under the Securities Act;

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

ARTICLE I
PURCHASE AND SALE OF COMMON STOCK

 

Section 1.1.           Purchase and Sale of Stock.  Upon the terms and subject
to the conditions of this Agreement, during the Investment Period the Company in
its discretion may issue and sell to the Investor up to $60,000,000 (the “Total
Commitment”) of duly authorized, validly issued, fully paid and non-assessable
shares of Common Stock (subject in all cases to the Trading Market Limit, the
“Aggregate Limit”), by (i) the delivery to the Investor of not more than 24
separate Fixed Request Notices (unless the Investor and the Company mutually
agree that a different number of Fixed Request Notices may be delivered) as
provided in Article II hereof and (ii) the exercise by the Investor of Optional
Amounts, which the Company may in its discretion grant to the Investor and which
may be exercised by the Investor, in whole or in part, as provided in Article II
hereof.  The aggregate of all Fixed Request Amounts and Optional Amount Dollar
Amounts shall not exceed the Aggregate Limit.

 

Section 1.2.           Effective Date; Settlement Dates.  This Agreement shall
become effective and binding upon delivery of counterpart signature pages of
this Agreement executed by each of the parties hereto, and by delivery of an
opinion of counsel and a certificate of the Company as provided in Section 6.1
hereof, to the offices of Greenberg Traurig, LLP, 200 Park Avenue, New York, New
York 10166, at l0:00 a.m., New York time, on the Effective Date.  In
consideration of and in express reliance upon the representations, warranties
and covenants, and otherwise upon the terms and subject to the conditions, of
this Agreement, from and after the Effective Date and during the Investment
Period (i) the Company shall issue and sell to the Investor, and the Investor
agrees to purchase from the Company, the Shares in respect of each

 

--------------------------------------------------------------------------------


 

Fixed Request and (ii) the Investor may in its discretion elect to purchase
Shares in respect of each Optional Amount.  The issuance and sale of Shares to
the Investor pursuant to any Fixed Request or Optional Amount shall occur on the
applicable Settlement Date in accordance with Sections 2.7 and 2.9 (or on such
Trading Day in accordance with Section 2.8, as applicable), provided in each
case that all of the conditions precedent thereto set forth in Article VI
theretofore shall have been fulfilled or (to the extent permitted by applicable
law) waived.

 

Section 1.3.           The Shares.  The Company has or will have duly authorized
and reserved for issuance, and covenants to continue to so reserve once reserved
for issuance, free of all preemptive and other similar rights, at all times
during the Investment Period, the requisite aggregate number of authorized but
unissued shares of its Common Stock to timely effect the issuance, sale and
delivery in full to the Investor of all Shares to be issued in respect of all
Fixed Requests and Optional Amounts under this Agreement, in any case prior to
the issuance to the Investor of such Shares.

 

Section 1.4.           Current Report; Prospectus Supplement.  As soon as
practicable, but in any event not later than 5:30 p.m. (New York time) on the
first Trading Day immediately following the Effective Date, the Company shall
file with the Commission a report on Form 8-K relating to the transactions
contemplated by, and describing the material terms and conditions of, this
Agreement and disclosing all information relating to the transactions
contemplated hereby required to be disclosed in the Registration Statement and
the Base Prospectus (but which permissibly has been omitted therefrom in
accordance with the Securities Act), including, without limitation, information
required to be disclosed in the section captioned “Plan of Distribution” in the
Base Prospectus (the “Current Report”).  The Current Report shall include a copy
of this Agreement as an exhibit.  To the extent applicable, the Current Report
shall be incorporated by reference in the Registration Statement in accordance
with the provisions of Rule 430B under the Securities Act.  The Company
heretofore has provided the Investor a reasonable opportunity to comment on a
draft of such Current Report and has given due consideration to such comments. 
The Company shall file a final Base Prospectus pursuant to Rule 424(b) under the
Securities Act on or prior to the second Trading Day immediately following the
Effective Date.  Pursuant to Section 5.9 and subject to the provisions of
Section 5.8, on the first Trading Day immediately following the last Trading Day
of each Pricing Period, the Company shall file with the Commission a Prospectus
Supplement pursuant to Rule 424(b) under the Securities Act disclosing the
number of Shares to be issued and sold to the Investor thereunder, the total
purchase price therefor and the net proceeds to be received by the Company
therefrom and, to the extent required by the Securities Act, identifying the
Current Report.

 

ARTICLE II
FIXED REQUEST TERMS; OPTIONAL AMOUNT

 

Subject to the satisfaction of the conditions set forth in this Agreement, the
parties agree (unless otherwise mutually agreed upon by the parties in writing)
as follows:

 

Section 2.1.           Fixed Request Notice.  The Company may, from time to time
in its sole discretion, no later than 9:30 a.m. (New York time) on the second
Trading Day immediately preceding the first Trading Day of the Pricing Period,
provide to the Investor a Fixed Request notice, substantially in the form
attached hereto as Exhibit A (the “Fixed Request Notice”),

 

2

--------------------------------------------------------------------------------


 

which Fixed Request Notice shall become effective at 9:30 a.m. (New York time)
on the first Trading Day of the Pricing Period. The Fixed Request Notice shall
specify the Fixed Amount Requested, establish the Threshold Price for such Fixed
Request, designate the first Trading Day of the Pricing Period and specify the
Optional Amount, if any, that the Company elects to grant to the Investor during
the Pricing Period and the applicable Threshold Price for such Optional Amount
(the “Optional Amount Threshold Price”).  The Threshold Price and the Optional
Amount Threshold Price established by the Company in a Fixed Request Notice may
be the same or different, in the Company’s sole discretion.  Upon the terms and
subject to the conditions of this Agreement, the Investor is obligated to accept
each Fixed Request Notice prepared and delivered in accordance with the
provisions of this Agreement.

 

Section 2.2.           Fixed Requests.  From time to time during the Investment
Period, the Company may in its sole discretion deliver to the Investor a Fixed
Request Notice for a specified Fixed Amount Requested, and the applicable
discount price (the “Discount Price”) shall be determined, in accordance with
the price and share amount parameters as set forth below or such other
parameters mutually agreed upon by the Investor and the Company, and upon the
terms and subject to the conditions of this Agreement, the Investor shall
purchase from the Company the Shares subject to such Fixed Request Notice;
provided, however, that (i) if an ex-dividend date is established by the Trading
Market in respect of the Common Stock on or between the first Trading Day of the
applicable Pricing Period and the applicable Settlement Date, the Discount Price
shall be reduced by the per share dividend amount and (ii) the Company may not
deliver any single Fixed Request Notice for a Fixed Amount Requested in excess
of the lesser of (a) the amount in the applicable Fixed Amount Requested column
below and (b) 2.5% of the Market Capitalization:

 

Threshold Price

 

Fixed Amount Requested

 

Discount Price

 

 

 

 

 

Equal to or greater than $15.00

 

Not to exceed $11,000,000

 

96.000% of the VWAP

 

 

 

 

 

Equal to or greater than $14.00 and less than $15.00

 

Not to exceed $10,250,000

 

95.875% of the VWAP

 

 

 

 

 

Equal to or greater than $13.00 and less than $14.00

 

Not to exceed $9,500,000

 

95.750% of the VWAP

 

 

 

 

 

Equal to or greater than $12.00 and less than $13.00

 

Not to exceed $8,750,000

 

95.625% of the VWAP

 

 

 

 

 

Equal to or greater than $11.00 and less than $12.00

 

Not to exceed $8,000,000

 

95.500% of the VWAP

 

 

 

 

 

Equal to or greater than $10.00 and less than $11.00

 

Not to exceed $7,250,000

 

95.375% of the VWAP

 

 

 

 

 

Equal to or greater than $9.00 and less than $10.00

 

Not to exceed $6,500,000

 

95.250% of the VWAP

 

 

 

 

 

Equal to or greater than $8.00 and less than $9.00

 

Not to exceed $5,750,000

 

95.125% of the VWAP

 

 

 

 

 

Equal to or greater than $7.00 and less than $8.00

 

Not to exceed $5,000,000

 

95.000% of the VWAP

 

 

 

 

 

Equal to or greater than $6.00 and less than $7.00

 

Not to exceed $4,250,000

 

94.750% of the VWAP

 

 

 

 

 

Equal to or greater than $5.00 and less than $6.00

 

Not to exceed $3,500,000

 

94.500% of the VWAP

 

3

--------------------------------------------------------------------------------


 

Equal to or greater than $4.00 and less than $5.00

 

Not to exceed $2,750,000

 

94.250% of the VWAP

 

 

 

 

 

Equal to or greater than $3.00 and less than $4.00

 

Not to exceed $2,000,000

 

94.000% of the VWAP

 

Anything to the contrary in this Agreement notwithstanding, at no time shall the
Investor be required to purchase more than $11,000,000 worth of Common Stock in
respect of any Pricing Period (not including Common Stock subject to any
Optional Amount).  The date on which the Company delivers any Fixed Request
Notice in accordance with this Section 2.2 hereinafter shall be referred to as a
“Fixed Request Exercise Date”.

 

Section 2.3.           Share Calculation.  With respect to the Trading Days
during the applicable Pricing Period for which the VWAP equals or exceeds the
Threshold Price, the number of Shares to be issued by the Company to the
Investor pursuant to a Fixed Request shall equal the aggregate sum of each
quotient (calculated for each Trading Day during the applicable Pricing Period
for which the VWAP equals or exceeds the Threshold Price) determined pursuant to
the following equation (rounded to the nearest whole Share):

 

N =  (A x B)/C, where:

 

N = the number of Shares to be issued by the Company to the Investor in respect
of a Trading Day during the applicable Pricing Period for which the VWAP equals
or exceeds the Threshold Price,

 

A =  0.10 (the “Multiplier”),

 

B =  the total Fixed Amount Requested, and

 

C =  the applicable Discount Price.

 

Section 2.4.           Limitation of Fixed Requests.  The Company shall not make
more than one Fixed Request in each Pricing Period.  Not less than five Trading
Days shall elapse between the end of one Pricing Period and the commencement of
any other Pricing Period during the Investment Period.  There shall be permitted
a maximum of 24 Fixed Requests during the Investment Period.  Each Fixed Request
automatically shall expire immediately following the last Trading Day of each
Pricing Period.

 

Section 2.5.           Reduction of Commitment.  On the last Trading Day of each
Pricing Period, the Investor’s Total Commitment under this Agreement
automatically (and without the need for any amendment to this Agreement) shall
be reduced, on a dollar-for-dollar basis, by the total amount of the Fixed
Request Amount and the Optional Amount Dollar Amount, if any, for such Pricing
Period paid to the Company at the Settlement Date.

 

Section 2.6.           Below Threshold Price.  If the VWAP on any Trading Day in
a Pricing Period is lower than the Threshold Price, then for each such Trading
Day the Fixed Amount Requested shall be reduced, on a dollar-for-dollar basis,
by an amount equal to the product of (x) the Multiplier and (y) the total Fixed
Amount Requested, and no Shares shall be purchased or

 

4

--------------------------------------------------------------------------------


 

sold with respect to such Trading Day, except as provided below.  If trading in
the Common Stock on NASDAQ (or any other U.S. national securities exchange on
which the Common Stock is then listed) is suspended for any reason for more than
three hours on any Trading Day, the Investor may at its option deem the price of
the Common Stock to be lower than the Threshold Price for such Trading Day and,
for each such Trading Day, the total amount of the Fixed Amount Requested shall
be reduced as provided in the immediately preceding sentence, and no Shares
shall be purchased or sold with respect to such Trading Day, except as provided
below.  For each Trading Day during a Pricing Period on which the VWAP is lower
(or is deemed to be lower as provided in the immediately preceding sentence)
than the Threshold Price, the Investor may in its sole discretion elect to
purchase such U.S. dollar amount of Shares equal to the amount by which the
Fixed Amount Requested has been reduced in accordance with this Section 2.6, at
the Threshold Price multiplied by the applicable percentage determined in
accordance with the price and share amount parameters set forth in Section 2.2. 
The Investor shall inform the Company via facsimile transmission not later than
8:00 p.m. (New York time) on the last Trading Day of such Pricing Period as to
the number of Shares, if any, the Investor elects to purchase as provided in
this Section 2.6.

 

Section 2.7.                                Settlement.  The payment for,
against simultaneous delivery of, Shares in respect of each Fixed Request shall
be settled on the second Trading Day next following the last Trading Day of each
Pricing Period, or on such earlier date as the parties may mutually agree (the
“Settlement Date”).  On each Settlement Date, the Company shall deliver the
Shares purchased by the Investor to the Investor or its designees via DTC’s
Deposit/Withdrawal at Custodian (DWAC) system, against simultaneous payment
therefor to the Company’s designated account by wire transfer of immediately
available funds, provided that if the Shares are received by the Investor later
than 1:00 p.m. (New York time), payment therefor shall be made with next day
funds.  As set forth in Section 9.1(ii), a failure by the Company to deliver
such Shares shall result in the payment of liquidated damages by the Company to
the Investor.

 

Section 2.8.                                Reduction of Pricing Period.  If
during a Pricing Period the Company elects to reduce the number of Trading Days
in such Pricing Period (and thereby amend its previously delivered Fixed Request
Notice), the Company shall so notify the Investor before 9:00 a.m. (New York
time) on any Trading Day during a Pricing Period (a “Reduction Notice”) and the
last Trading Day of such Pricing Period shall be the Trading Day immediately
preceding the Trading Day on which the Investor received such Reduction Notice;
provided, however, that if the Company delivers the Reduction Notice later than
9:00 a.m. (New York time) on a Trading Day during a Pricing Period, then the
last Trading Day of such Pricing Period instead shall be the Trading Day on
which the Investor received such Reduction Notice.

 

Upon receipt of a Reduction Notice, the Investor (i) shall purchase the Shares
in respect of each Trading Day in such reduced Pricing Period for which the VWAP
equals or exceeds the Threshold Price in accordance with Section 2.3 hereof;
(ii) may elect to purchase the Shares in respect of any Trading Day in such
reduced Pricing Period for which the VWAP is (or is deemed to be) lower than the
Threshold Price in accordance with Section 2.6 hereof; and (iii) may elect to
exercise all or any portion of an Optional Amount on any Trading Day during such
reduced Pricing Period in accordance with Sections 2.10 and 2.11 hereof.

 

5

--------------------------------------------------------------------------------


 

In addition, upon receipt of a Reduction Notice, the Investor may elect to
purchase such U.S. dollar amount of additional Shares equal to the product
determined pursuant to the following equation:

 

D =  (A/B) x (B — C), where:

 

D =  the U.S. dollar amount of additional Shares to be purchased,

 

A =  the Fixed Amount Requested,

 

B =  10 or, for purposes of this Section 2.8, such lesser number of Trading Days
as the parties may mutually agree to, and

 

C =  the number of Trading Days in the reduced Pricing Period,

 

at a per Share price equal to (x) the Fixed Amount Requested attributable to the
reduced Pricing Period divided by (y) the number of Shares to be purchased
during such reduced Pricing Period pursuant to clauses (i) and (ii) (as
applicable) of the immediately preceding paragraph.

 

The Investor may also elect to exercise any portion of the applicable Optional
Amount which was unexercised during the reduced Pricing Period by issuing an
Optional Amount Notice to the Company not later than 10:00 a.m. (New York time)
on the first Trading Day next following the last Trading Day of the reduced
Pricing Period. The number of Shares to be issued upon exercise of such Optional
Amount shall be calculated pursuant to the equation set forth in Section 2.10
hereof, except that “C” shall equal the greater of (i) the VWAP for the Common
Stock on the last Trading Day of the reduced Pricing Period or (ii) the Optional
Amount Threshold Price.

 

The payment for, against simultaneous delivery of, Shares to be purchased and
sold in accordance with this Section 2.8 shall be settled on the second Trading
Day next following the Trading Day on which the Investor receives a Reduction
Notice.

 

Section 2.9.           Optional Amount.  With respect to any Pricing Period, the
Company may in its sole discretion grant to the Investor the right to exercise,
from time to time during the Pricing Period (but not more than once on any
Trading Day), all or any portion of an Optional Amount.  The maximum Optional
Amount Dollar Amount and the Optional Amount Threshold Price shall be set forth
in the Fixed Request Notice.  If an ex-dividend date is established by the
Trading Market in respect of the Common Stock on or between the first Trading
Day of the applicable Pricing Period and the applicable Settlement Date, the
applicable exercise price in respect of the Optional Amount shall be reduced by
the per share dividend amount.  Each daily Optional Amount exercise shall be
aggregated during the Pricing Period and settled on the next Settlement Date. 
The Optional Amount Threshold Price designated by the Company in its Fixed
Request Notice shall apply to each Optional Amount exercised during the
applicable Pricing Period.

 

Section 2.10.        Calculation of Optional Amount Shares.  The number of
shares of Common Stock to be issued in connection with the exercise of an
Optional Amount shall be the quotient determined pursuant to the following
equation (rounded to the nearest whole Share):

 

6

--------------------------------------------------------------------------------


 

O =   A/(B x C), where:

 

O =  the number of shares of Common Stock to be issued in connection with such
Optional Amount exercise,

 

A =  the Optional Amount Dollar Amount with respect to which the Investor has
delivered an Optional Amount Notice,

 

B =  the applicable percentage determined in accordance with the price and
shares amount parameters set forth in Section 2.2 (with the Optional Amount
Threshold Price serving as the Threshold Price for such purposes), and

 

C =  the greater of (i) the VWAP for the Common Stock on the day the Investor
delivers the Optional Amount Notice or (ii) the Optional Amount Threshold Price.

 

Section 2.11.        Exercise of Optional Amount.  If granted by the Company to
the Investor with respect to a Pricing Period, all or any portion of the
Optional Amount may be exercised by the Investor on any Trading Day during the
Pricing Period, subject to the limitations set forth in Section 2.9.  As a
condition to each exercise of an Optional Amount pursuant to this Section 2.11,
the Investor shall issue an Optional Amount Notice to the Company no later than
8:00 p.m. (New York time) on the day of such Optional Amount exercise.  If the
Investor does not exercise an Optional Amount in full by 8:00 p.m. (New York
time) on the last Trading Day of the applicable Pricing Period, such unexercised
portion of the Investor’s Optional Amount with respect to that Pricing Period
automatically shall lapse and terminate.

 

Section 2.12.        Aggregate Limit.  Notwithstanding anything to the contrary
contained in this Agreement, in no event may the Company issue a Fixed Request
Notice or grant an Optional Amount to the extent that the sale of Shares
pursuant thereto and pursuant to all prior Fixed Request Notices and Optional
Amounts issued hereunder, and as liquidated damages pursuant to Section 9.1(ii),
would cause the Company to sell or the Investor to purchase Shares which in the
aggregate are in excess of the Aggregate Limit.  If the Company issues a Fixed
Request Notice or Optional Amount that otherwise would permit the Investor to
purchase shares of Common Stock which would cause the aggregate purchases by
Investor hereunder to exceed the Aggregate Limit, such Fixed Request Notice or
Optional Amount shall be void ab initio to the extent of the amount by which the
dollar value of shares or number of shares, as the case may be, of Common Stock
otherwise issuable pursuant to such Fixed Request Notice or Optional Amount
together with the dollar value of shares or number of shares, as the case may
be, of all other Common Stock purchased by the Investor pursuant hereto, or
issued as liquidated damages pursuant to Section 9.1(ii), would exceed the
Aggregate Limit.  The Company hereby represents, warrants and covenants that
neither it nor any of its Subsidiaries (i) has effected any transaction or
series of transactions, (ii) is a party to any pending transaction or series of
transactions or (iii) shall enter into any contract, agreement,
agreement-in-principle, arrangement or understanding with respect to, or shall
effect, any Other Financing which, in any of such cases, may be aggregated with
the transactions contemplated by this Agreement for purposes of determining
whether approval of the Company’s stockholders is required under any bylaw,
listed securities maintenance standards or other rules of the Trading Market;
provided, however, that the

 

7

--------------------------------------------------------------------------------


 

Company shall be permitted to take any action referred to in clause (iii) above
if the Company has timely provided the Investor with an Integration Notice as
provided in Section 5.6(ii) hereof.

 

At the Company’s sole discretion, and effective automatically upon delivery of
notice by the Company to the Investor, this Agreement may be amended by the
Company from time to time to reduce the Aggregate Limit by a specified dollar
amount and/or number of Common Stock as shall be determined by the Company in
its sole discretion; provided, however, that any such amendment of this
Agreement (and any such purported amendment) shall be void and of no force and
effect if the effect thereof would restrict, materially delay, conflict with or
impair the ability or right of the Company to perform its obligations under this
Agreement in connection with a previously provided Fixed Request Notice or the
settlement thereof, including, without limitation, the obligation of the Company
to deliver Shares to the Investor in respect of a previously provided Fixed
Request or Optional Amount on an applicable Settlement Date.  In the event the
Company shall have elected to reduce the Aggregate Limit as provided in the
immediately preceding sentence, at the Company’s sole discretion, and effective
automatically upon delivery of notice by the Company to the Investor, the
Company may subsequently amend this Agreement to increase the Aggregate Limit up
to $60,000,000; subject in all cases to the Trading Market Limit; provided,
however, that in no event shall the Company be entitled to issue Fixed Requests
and grant Optional Amounts during the remainder of the Investment Period for an
aggregate amount greater than the amount obtained by subtracting (x) the
aggregate of all Fixed Request Amounts and Optional Amount Dollar Amounts
(including any amounts paid as liquidated damages pursuant to
Section 9.1(ii) hereunder) covered by all Fixed Requests and Optional Amounts
theretofore issued or granted by the Company in respect of which a settlement
has occurred pursuant to Section 2.7 from (y) $60,000,000, subject in all cases
to the Trading Market Limit.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

 

The Investor hereby makes the following representations and warranties to the
Company:

 

Section 3.1.           Organization and Standing of the Investor.  The Investor
is an international business company duly organized, validly existing and in
good standing under the laws of the British Virgin Islands.

 

Section 3.2.           Authorization and Power.  The Investor has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and to purchase the Shares in accordance with the terms hereof. 
The execution, delivery and performance of this Agreement by the Investor and
the consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate action, and no further consent or
authorization of the Investor, its Board of Directors or stockholders is
required.  This Agreement has been duly executed and delivered by the Investor. 
This Agreement constitutes a valid and binding obligation of the Investor
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership, or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.

 

8

--------------------------------------------------------------------------------


 

Section 3.3.           No Conflicts.  The execution, delivery and performance by
the Investor of this Agreement and the consummation by the Investor of the
transactions contemplated herein do not and shall not (i) result in a violation
of such Investor’s charter documents, bylaws or other applicable organizational
instruments, (ii) conflict with, constitute a default (or an event which, with
notice or lapse of time or both, would become a default) under, or give rise to
any rights of termination, amendment, acceleration or cancellation of, any
material agreement, mortgage, deed of trust, indenture, note, bond, license,
lease agreement, instrument or obligation to which the Investor is a party or is
bound, (iii) create or impose any lien, charge or encumbrance on any property of
the Investor under any agreement or any commitment to which the Investor is
party or under which the Investor is bound or under which any of its properties
or assets are bound, or (iv) result in a violation of any federal, state, local
or foreign statute, rule, or regulation, or any order, judgment or decree of any
court or governmental agency applicable to the Investor or by which any of its
properties or assets are bound or affected, except, in the case of clauses (ii),
(iii) and (iv), for such conflicts, defaults, terminations, amendments,
acceleration, cancellations and violations as would not, individually or in the
aggregate, prohibit or otherwise interfere with the ability of the Investor to
enter into and perform its obligations under this Agreement in any material
respect.  The Investor is not required under federal, state, local or foreign
law, rule or regulation to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency in order
for it to execute, deliver or perform any of its obligations under this
Agreement or to purchase the Shares in accordance with the terms hereof.

 

Section 3.4.           Information.  All materials relating to the business,
financial condition, management and operations of the Company and materials
relating to the offer and sale of the Shares which have been requested by the
Investor have been furnished or otherwise made available to the Investor or its
advisors (subject to Section 5.12 of this Agreement).  The Investor and its
advisors have been afforded the opportunity to ask questions of representatives
of the Company.  The Investor has sought such accounting, legal and tax advice
as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Shares.  The Investor understands that it (and
not the Company) shall be responsible for its own tax liabilities that may arise
as a result of this investment or the transactions contemplated by this
Agreement.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as set forth in the disclosure schedule delivered by the Company to the
Investor (which is hereby incorporated by reference in, and constitutes an
integral part of, this Agreement) (the “Disclosure Schedule”), the Company
hereby makes the following representations and warranties to the Investor:

 

Section 4.1.           Organization, Good Standing and Power.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Washington and has the requisite corporate power and authority
to own, lease and operate its properties and assets and to conduct its business
as it is now being conducted.  The Company and each Subsidiary is duly qualified
as a foreign corporation to do business and is in good standing in every
jurisdiction in which the nature of the business conducted or property owned by
it

 

9

--------------------------------------------------------------------------------


 

makes such qualification necessary, except for any jurisdiction in which the
failure to be so qualified would not have a Material Adverse Effect.

 

Section 4.2.           Authorization, Enforcement.  The Company has the
requisite corporate power and authority to enter into and perform this Agreement
and to issue and sell the Shares in accordance with the terms hereof.  Except
for approvals of the Company’s Board of Directors or a committee thereof as may
be required in connection with any issuance and sale of Shares to the Investor
hereunder (which approvals shall be obtained prior to the delivery of any Fixed
Request Notice), the execution, delivery and performance by the Company of this
Agreement and the consummation by it of the transactions contemplated hereby
have been duly and validly authorized by all necessary corporate action and no
further consent or authorization of the Company or its Board of Directors or
stockholders is required.  This Agreement has been duly executed and delivered
by the Company and constitutes a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.

 

Section 4.3.           Capitalization.  The authorized capital stock of the
Company and the shares thereof issued and outstanding are as set forth in the
Commission Documents as of the dates reflected therein.  All of the outstanding
shares of Common Stock have been duly authorized and validly issued, and are
fully paid and nonassessable.  Except as set forth in the Commission Documents,
as of the Effective Date, no shares of Common Stock were entitled to preemptive
rights or registration rights and there were no outstanding options, warrants,
scrip, rights to subscribe to, call or commitments of any character whatsoever
relating to, or securities or rights convertible into or exchangeable for, any
shares of capital stock of the Company, other than those issued or granted in
the ordinary course of business.  Except as set forth in the Commission
Documents, as of the Effective Date, there were no contracts, commitments,
understandings, or arrangements by which the Company is or may become bound to
issue additional shares of the capital stock of the Company or options,
securities or rights convertible into or exchangeable for any shares of capital
stock of the Company.  Except for customary transfer restrictions contained in
agreements entered into by the Company to sell restricted securities or as set
forth in the Commission Documents, as of the Effective Date, the Company was not
a party to, and it had no knowledge of, any agreement restricting the voting or
transfer of any shares of the capital stock of the Company.  Except as set forth
in the Commission Documents, the offer and sale of all capital stock,
convertible or exchangeable securities, rights, warrants or options of the
Company issued prior to the Effective Date complied with all applicable federal
and state securities laws, and no stockholder has any right of rescission or
damages or any “put” or similar right with respect thereto that would have a
Material Adverse Effect.  The Company has furnished or made available to the
Investor via the Commission’s Electronic Data Gathering, Analysis and Retrieval
System (“EDGAR”) true and correct copies of the Company’s Articles of
Incorporation as in effect on the Effective Date (the “Charter”), and the
Company’s Bylaws as in effect on the Effective Date (the “Bylaws”), and true and
correct copies (redacted as appropriate) of all executed resolutions of the
Company’s Board of Directors (and committees thereof) relating to the capital
stock of the Company (and transactions in respect thereof) since December 31,
2005 (except with respect to issuances of shares of capital stock of

 

10

--------------------------------------------------------------------------------


 

the Company to directors or employees of the Company as fees or compensation
that were duly approved by the Company’s Board of Directors or a committee
thereof).

 

Section 4.4.           Issuance of Shares.  The Shares to be issued under this
Agreement have been or will be duly authorized by all necessary corporate action
and, when paid for or issued in accordance with the terms hereof, the Shares
shall be validly issued and outstanding, fully paid and nonassessable, and, when
the Shares have been issued to the Investor, the Investor shall be entitled to
all rights accorded to a holder and beneficial owner of Common Stock.

 

Section 4.5.           No Conflicts.  The execution, delivery and performance by
the Company of this Agreement and the consummation by the Company of the
transactions contemplated herein do not and shall not (i) result in a violation
of any provision of the Company’s Charter or Bylaws, (ii) conflict with,
constitute a default (or an event which, with notice or lapse of time or both,
would become a default) under, or give rise to any rights of termination,
amendment, acceleration or cancellation of, any material agreement, mortgage,
deed of trust, indenture, note, bond, license, lease agreement, instrument or
obligation to which the Company or any of its Significant Subsidiaries is a
party or is bound (including, without limitation, any listing agreement with the
Trading Market), (iii) create or impose a lien, charge or encumbrance on any
property of the Company or any of its Significant Subsidiaries under any
agreement or any commitment to which the Company or any of its Significant
Subsidiaries is a party or under which the Company or any of its Significant
Subsidiaries is bound or under which any of their respective properties or
assets are bound, or (iv) result in a violation of any federal, state, local or
foreign statute, rule, regulation, order, judgment or decree applicable to the
Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries are bound or affected, except, in the case of
clauses (ii), (iii) and (iv), for such conflicts, defaults, terminations,
amendments, acceleration, cancellations, liens, charges, encumbrances and
violations as would not, individually or in the aggregate, have a Material
Adverse Effect.  The Company is not required under federal, state, local or
foreign law, rule or regulation to obtain any consent, authorization or order
of, or make any filing or registration with, any court or governmental agency in
order for it to execute, deliver or perform any of its obligations under this
Agreement, or to issue and sell the Shares to the Investor in accordance with
the terms hereof (other than any filings which may be required to be made by the
Company with the Commission or the Trading Market subsequent to the Effective
Date, including but not limited to a Prospectus Supplement under Sections 1.4
and 5.9 of this Agreement, and any registration statement, prospectus or
prospectus supplement which has been or may be filed pursuant to this
Agreement).

 

Section 4.6.           Commission Documents, Financial Statements.  (a)  The
Common Stock is registered pursuant to Section 12(b) or 12(g) of the Exchange
Act and, except as disclosed in the Commission Documents, as of the Effective
Date the Company had timely filed (giving effect to permissible extensions in
accordance with Rule 12b-25 under the Exchange Act) all Commission Documents. 
The Company has delivered or made available to the Investor via EDGAR or
otherwise true and complete copies of the Commission Documents filed with the
Commission prior to the Effective Date (including, without limitation, the 2008
Form 10-K) and has delivered or made available to the Investor via EDGAR or
otherwise true and complete copies of all of the Commission Documents heretofore
incorporated by reference in the Registration Statement and the Prospectus.  The
Company has not provided to the Investor any

 

11

--------------------------------------------------------------------------------


 

information which, according to applicable law, rule or regulation, should have
been disclosed publicly by the Company but which has not been so disclosed,
other than with respect to the transactions contemplated by this Agreement.  As
of its filing date, each Commission Document filed with the Commission and
incorporated by reference in the Registration Statement and the Prospectus
(including, without limitation, the 2008 Form 10-K) complied in all material
respects with the requirements of the Securities Act or the Exchange Act, as
applicable, and other federal, state and local laws, rules and regulations
applicable to it, and, as of its filing date (or, if amended or superseded by a
filing prior to the Effective Date, on the date of such amended or superseded
filing), such Commission Document did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.  Each Commission Document to be
filed with the Commission after the Effective Date and incorporated by reference
in the Registration Statement, the Prospectus and any Prospectus Supplement
required to be filed pursuant to Sections 1.4 and 5.9 hereof during the
Investment Period (including, without limitation, the Current Report), when such
document becomes effective or is filed with the Commission, as the case may be,
shall comply in all material respects with the requirements of the Securities
Act or the Exchange Act, as applicable, and other federal, state and local laws,
rules and regulations applicable to it, and shall not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.

 

(b)           The financial statements, together with the related notes and
schedules, of the Company included in the Commission Documents comply as to form
in all material respects with all applicable accounting requirements and the
published rules and regulations of the Commission and all other applicable
rules and regulations with respect thereto.  Such financial statements, together
with the related notes and schedules, have been prepared in accordance with GAAP
applied on a consistent basis during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto or (ii) in
the case of unaudited interim statements, to the extent they may not include
footnotes or may be condensed or summary statements and are subject to normal
year-end audit adjustments), and fairly present in all material respects the
financial condition of the Company and its consolidated Subsidiaries as of the
dates thereof and the results of operations and cash flows for the periods then
ended (subject, in the case of unaudited statements, to normal year-end audit
adjustments).

 

(c)           The Company has timely filed with the Commission and made
available to the Investor via EDGAR or otherwise all certifications and
statements required by (x) Rule 13a-14 or Rule 15d-14 under the Exchange Act or
(y) 18 U.S.C. Section 1350 (Section 906 of the Sarbanes-Oxley Act of 2002
(“SOXA”)) with respect to all relevant Commission Documents.  The Company is in
compliance in all material respects with the provisions of SOXA applicable to it
as of the date hereof.  The Company maintains disclosure controls and procedures
required by Rule 13a-15 or Rule 15d-15 under the Exchange Act; such controls and
procedures are effective to ensure that all material information concerning the
Company and its Subsidiaries is made known on a timely basis to the individuals
responsible for the timely and accurate preparation of the Company’s Commission
filings and other public disclosure documents.  As used in this Section 4.6(c),
the term “file” shall be broadly construed to include any manner in

 

12

--------------------------------------------------------------------------------


 

which a document or information is furnished, supplied or otherwise made
available to the Commission.

 

(d)           KPMG LLP, who have expressed their opinions on the audited
financial statements and related schedules included or incorporated by reference
in the Registration Statement and the Base Prospectus are, with respect to the
Company, independent public accountants as required by the Securities Act and is
an independent registered public accounting firm within the meaning of SOXA as
required by the rules of the Public Company Accounting Oversight Board.

 

Section 4.7.           Subsidiaries.  NeoRx Manufacturing Group, Inc. (“NMG”), a
corporation organized under Washington law, is the only Subsidiary of the
Company as of the Effective Date.  NMG is wholly-owned by the Company.

 

Section 4.8.           No Material Adverse Effect.  Since December 31, 2008, the
Company has not experienced or suffered any Material Adverse Effect, and there
exists no current state of facts, condition or event which would have a Material
Adverse Effect, except (i) as disclosed in any Commission Documents filed since
December 31, 2008 or (ii) continued losses from operations.

 

Section 4.9.           Indebtedness.  The Company’s Quarterly Report on
Form 10-Q for its fiscal quarter ended June 30, 2009 sets forth, as of June 30,
2009, all outstanding secured and unsecured Indebtedness of the Company or any
Subsidiary, or for which the Company or any Subsidiary has commitments through
such date.  For the purposes of this Agreement, “Indebtedness” shall mean
(a) any liabilities for borrowed money or amounts owed in excess of $10,000,000
(other than trade accounts payable incurred in the ordinary course of business),
(b) all guaranties, endorsements, indemnities and other contingent obligations
in respect of Indebtedness of others in excess of $10,000,000, whether or not
the same are or should be reflected in the Company’s balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(c) the present value of any lease payments in excess of $10,000,000 due under
leases required to be capitalized in accordance with GAAP.  There is no existing
or continuing default or event of default in respect of any Indebtedness of the
Company or any of its Subsidiaries.

 

Section 4.10.        Title To Assets.  Each of the Company and its Subsidiaries
has good and marketable title to all of their respective real and personal
property reflected in the Commission Documents, free of mortgages, pledges,
charges, liens, security interests or other encumbrances, except for those
indicated in the Commission Documents or those that would not have a Material
Adverse Effect.  To the Company’s knowledge, all real property leases of the
Company are valid and subsisting and in full force and effect in all material
respects.

 

Section 4.11.        Actions Pending.  There is no action, suit, claim,
investigation or proceeding pending, or to the knowledge of the Company
threatened, against the Company or any Subsidiary which questions the validity
of this Agreement or the transactions contemplated hereby or any action taken or
to be taken pursuant hereto or thereto.  Except as set forth in the Commission
Documents, there is no action, suit, claim, investigation or proceeding pending,
or

 

13

--------------------------------------------------------------------------------


 

to the knowledge of the Company threatened, against or involving the Company,
any Subsidiary or any of their respective properties or assets, or involving any
officers or directors of the Company or any of its Subsidiaries, including,
without limitation, any securities class action lawsuit or stockholder
derivative lawsuit, in each case which, if determined adversely to the Company,
its Subsidiary or any officer or director of the Company or its Subsidiaries,
would have a Material Adverse Effect.

 

Section 4.12.        Compliance With Law.  The business of the Company and the
Subsidiaries has been and is presently being conducted in compliance with all
applicable federal, state, local and foreign governmental laws, rules,
regulations and ordinances, except as set forth in the Commission Documents and
except for such non-compliance which, individually or in the aggregate, would
not have a Material Adverse Effect.

 

Section 4.13.        Certain Fees.  Except for the placement fee payable by the
Company to Reedland Capital Partners, an Institutional Division of Financial
West Group, Member FINRA/SIPC (“Reedland”), which shall be set forth in a
separate engagement letter between the Company and Reedland (a true and complete
fully executed copy of which has heretofore been provided to the Investor), no
brokers, finders or financial advisory fees or commissions shall be payable by
the Company or any Subsidiary (or any of their respective affiliates) with
respect to the transactions contemplated by this Agreement.

 

Section 4.14.        Operation of Business.  (a)  The Company or one or more of
its Subsidiaries possesses such permits, licenses, approvals, consents and other
authorizations (including licenses, accreditation and other similar
documentation or approvals of any local health departments) (collectively,
“Governmental Licenses”) issued by the appropriate federal, state, local or
foreign regulatory agencies or bodies, including, without limitation, the United
States Food and Drug Administration (“FDA”), necessary to conduct the business
now operated by it, except where the failure to possess such Governmental
Licenses, individually or in the aggregate, would not have a Material Adverse
Effect.  The Company and its Subsidiaries are in compliance with the terms and
conditions of all such Governmental Licenses and all applicable FDA rules and
regulations, guidelines and policies, and all applicable rules and regulations,
guidelines and policies of any governmental authority exercising authority
comparable to that of the FDA (including any non-governmental authority whose
approval or authorization is required under foreign law comparable to that
administered by the FDA), except where the failure to so comply, individually or
in the aggregate, would not have a Material Adverse Effect.  All of the
Governmental Licenses are valid and in full force and effect, except where the
invalidity of such Governmental Licenses or the failure of such Governmental
Licenses to be in full force and effect, individually or in the aggregate, would
not have a Material Adverse Effect.  As to each product that is subject to FDA
regulation or similar legal provisions in any foreign jurisdiction that is
developed, manufactured, tested, packaged, labeled, marketed, sold, distributed
and/or commercialized by the Company or any of its Subsidiaries, each such
product is being developed, manufactured, tested, packaged, labeled, marketed,
sold, distributed and/or commercialized in compliance with all applicable
requirements of the FDA (and any non-governmental authority whose approval or
authorization is required under foreign law comparable to that administered by
the FDA), including, but not limited to, those relating to investigational use,
investigational device exemption, premarket notification, premarket approval,
good clinical practices, good manufacturing practices, record keeping, filing of
reports,

 

14

--------------------------------------------------------------------------------


 

and patient privacy and medical record security, except where such
non-compliance, individually or in the aggregate, would not have a Material
Adverse Effect.  As to each product or product candidate of the Company or any
of its Subsidiaries subject to FDA regulation or similar legal provision in any
foreign jurisdiction, all manufacturing facilities of the Company and its
Subsidiaries are operated in compliance with the FDA’s Quality System Regulation
requirements at 21 C.F.R. Part 820, as applicable, except where such
non-compliance, individually or in the aggregate, would not have a Material
Adverse Effect.  Except as set forth in the Commission Documents or the
Registration Statement, neither the Company nor any of its Subsidiaries has
received any notice of proceedings relating to the revocation or modification of
any such Governmental Licenses or relating to a potential violation of, failure
to comply with, or request to produce additional information under, any FDA
rules and regulations, guidelines or policies which, if the subject of any
unfavorable decision, ruling or finding, individually or in the aggregate, would
have a Material Adverse Effect.  Except as set forth in the Commission Documents
or the Registration Statement, neither the Company nor any of its Subsidiaries
has received any correspondence, notice or request from the FDA, including,
without limitation, notice that any one or more products or product candidates
of the Company or any of its Subsidiaries failed to receive approval from the
FDA for use for any one or more indications.  This Section 4.14 does not relate
to environmental matters, such items being the subject of Section 4.15.

 

(b)           Except as set forth in the Commission Documents, the Company or
one or more of its Subsidiaries owns or possesses adequate patents, patent
rights, licenses, inventions, copyrights, know-how (including trade secrets and
other unpatented and/or unpatentable proprietary or confidential information,
systems or procedures), trademarks, service marks, trade names, trade dress,
logos, copyrights and other intellectual property, including, without
limitation, all of the intellectual property described in the Commission
Documents as being owned or licensed by the Company (collectively, “Intellectual
Property”), necessary to carry on the business now operated by it, except where
failure to own, license, or have such rights would not, individually or in the
aggregate, have a Material Adverse Effect..  Except as set forth in the
Commission Documents, there are no actions, suits or judicial proceedings
pending, or to the Company’s knowledge threatened, relating to patents or
proprietary information to which the Company or any of its Subsidiaries is a
party or of which any property of the Company or any of its Subsidiaries is
subject, and neither the Company nor any of its Subsidiaries has received any
notice or is otherwise aware of any infringement of or conflict with asserted
rights of others with respect to any Intellectual Property or of any facts or
circumstances which would render any Intellectual Property invalid or inadequate
to protect the interest of the Company and its Subsidiaries therein, and which
infringement or conflict (if the subject of any unfavorable decision, ruling or
finding) or invalidity or inadequacy, individually or in the aggregate, would
have a Material Adverse Effect.

 

(c)           All pre-clinical and clinical trials conducted by, or on behalf
of, the Company or any of its Subsidiaries, or in which the Company or any of
its Subsidiaries has participated that are described in the Registration
Statement or the Commission Documents, or the results of which are referred to
in the Registration Statement or the Commission Documents, if any, are the only
pre-clinical and clinical trials currently being conducted by or on behalf of
the Company and its Subsidiaries.  To the Company’s knowledge, all such
pre-clinical and clinical trials have been conducted in material compliance with
all applicable federal, state, local

 

15

--------------------------------------------------------------------------------


 

and foreign laws, and the regulations and requirements of any applicable
governmental entity, including, but not limited to, FDA good clinical practice
and good laboratory practice requirements (or the foreign equivalent
requirements).  Except as set forth in the Registration Statement or the
Commission Documents or as would not likely result in a Material Adverse Effect,
neither the Company nor any of its Subsidiaries has received any notices or
correspondence from the FDA or any other governmental agency requiring the
termination, suspension, delay or modification of any pre-clinical or clinical
trials conducted by, or on behalf of, the Company or any of its Subsidiaries or
in which the Company or any of its Subsidiaries has participated that are
described in the Registration Statement or the Commission Documents, if any, or
the results of which are referred to in the Registration Statement or the
Commission Documents.  To the Company’s knowledge, all pre-clinical and clinical
trials previously conducted by, or on behalf of, the Company or any of its
Subsidiaries while conducted by or on behalf of the Company or any of its
Subsidiaries, were conducted in material compliance with all applicable federal,
state, local and foreign laws, and the regulations and requirements of any
applicable governmental entity, including, but not limited to, FDA good clinical
practice and good laboratory practice requirements (or the foreign equivalent
requirements).

 

Section 4.15.        Environmental Compliance.  Except as disclosed in the
Commission Documents, the Company and each of its Subsidiaries have obtained all
material approvals, authorization, certificates, consents, licenses, orders and
permits or other similar authorizations of all governmental authorities, or from
any other person, that are required under any Environmental Laws, except for any
approvals, authorization, certificates, consents, licenses, orders and permits
or other similar authorizations the failure of which to obtain does not or would
not have a Material Adverse Effect.  “Environmental Laws” shall mean all
applicable laws relating to the protection of the environment including, without
limitation, all requirements pertaining to reporting, licensing, permitting,
controlling, investigating or remediating emissions, discharges, releases or
threatened releases of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, materials or wastes, whether solid, liquid or
gaseous in nature, into the air, surface water, groundwater or land, or relating
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, material or wastes, whether solid, liquid or
gaseous in nature.  Except for such instances as would not, individually or in
the aggregate, have a Material Adverse Effect, to the Company’s knowledge, there
are no past or present events, conditions, circumstances, incidents, actions or
omissions relating to or in any way affecting the Company or its Subsidiaries
that violate or would reasonably be expected to violate any Environmental Law
after the Effective Date or that would reasonably be expected to give rise to
any environmental liability, or otherwise form the basis of any claim, action,
demand, suit, proceeding, hearing, study or investigation (i) under any
Environmental Law, or (ii) based on or related to the manufacture, processing,
distribution, use, treatment, storage (including without limitation underground
storage tanks), disposal, transport or handling, or the emission, discharge,
release or threatened release of any hazardous substance.

 

Section 4.16.        Material Agreements.  Except as set forth in the Commission
Documents, neither the Company nor any Subsidiary of the Company is a party to
any written or oral contract, instrument, agreement commitment, obligation, plan
or arrangement, a copy of which would be required to be filed with the
Commission as an exhibit to an annual report on Form 10-K (collectively,
“Material Agreements”).  Except as set forth in the Commission

 

16

--------------------------------------------------------------------------------


 

Documents, the Company and each of its Subsidiaries have performed in all
material respects all the obligations required to be performed by them under the
Material Agreements, have received no notice of default or an event of default
by the Company or any of its Subsidiaries thereunder and are not aware of any
basis for the assertion thereof, and neither the Company or any of its
Subsidiaries nor, to the knowledge of the Company, any other contracting party
thereto are in default under any Material Agreement now in effect, the result of
which would have a Material Adverse Effect.  Each of the Material Agreements is
in full force and effect, and constitutes a legal, valid and binding obligation
enforceable in accordance with its terms against the Company and/or any of its
Subsidiaries and, to the knowledge of the Company, each other contracting party
thereto, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditor’s rights and remedies or by other equitable principles of general
application.

 

Section 4.17.        Transactions With Affiliates.  Except as set forth in the
Commission Documents, there are no loans, leases, agreements, contracts, royalty
agreements, management contracts, service arrangements or other continuing
transactions exceeding $120,000 between (a) the Company or any Subsidiary, on
the one hand, and (b) any person or entity who would be covered by Item
404(a) of Regulation S-K, on the other hand.  Except as disclosed in the
Commission Documents, there are no outstanding amounts payable to or receivable
from, or advances by the Company or any of its Subsidiaries to, and neither the
Company nor any of its Subsidiaries is otherwise a creditor of or debtor to, any
beneficial owner of more than 5% of the outstanding shares of Common Stock, or
any director, employee or affiliate of the Company or any of its Subsidiaries,
other than (i) reimbursement for reasonable expenses incurred on behalf of the
Company or any of its Subsidiaries or (ii) as part of the normal and customary
terms of such persons’ employment or service as a director with the Company or
any of its Subsidiaries.

 

Section 4.18.        Securities Act; NASD Conduct Rules.  The Company has
complied with all applicable federal and state securities laws in connection
with the offer, issuance and sale of the Shares hereunder.

 

(i)            The Company has prepared and filed with the Commission in
accordance with the provisions of the Securities Act the Registration Statement,
including a base prospectus relating to the Shares. The Registration Statement
was declared effective by order of the Commission on June 2, 2009. As of the
date hereof, no stop order suspending the effectiveness of the Registration
Statement has been issued by the Commission or is continuing in effect under the
Securities Act and no proceedings therefor are pending before or, to the
Company’s knowledge, threatened by the Commission.  No order preventing or
suspending the use of the Prospectus or any Permitted Free Writing Prospectus
has been issued by the Commission.

 

(ii)           The Company satisfies all of the requirements for the use of
Form S-3 for the offering and sale of the Shares contemplated by this Agreement
(without reliance on General Instruction I.B.6. of Form S-3). The Commission has
not notified the Company of any objection to the use of the form of the
Registration Statement pursuant to Rule 401(g)(1) under the Securities Act. The
Registration Statement complied in all material respects on the date on which it
was declared effective by the Commission, and will comply in all material
respects at

 

17

--------------------------------------------------------------------------------


 

each deemed effective date with respect to the Investor pursuant to
Rule 430B(f)(2) of the Securities Act, with the requirements of the Securities
Act, and the Registration Statement (including the documents incorporated by
reference therein) did not on the date it was declared effective by the
Commission, and shall not at each deemed effective date with respect to the
Investor pursuant to Rule 430 B (f) (2) of the Securities Act, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading;
provided that this representation and warranty does not apply to statements in
or omissions from the Registration Statement made in reliance upon and in
conformity with information relating to the Investor furnished to the Company in
writing by or on behalf of the Investor expressly for use therein. The
Registration Statement, as of the Effective Date, meets the requirements set
forth in Rule 415(a)(1)(x) under the Securities Act.  The Base Prospectus
complied in all material respects on its date and on the Effective Date, and
will comply in all material respects on each applicable Fixed Request Exercise
Date and, when taken together with the applicable Prospectus Supplement and any
applicable Permitted Free Writing Prospectus, on each applicable Settlement
Date, with the requirements of the Securities Act and did not on its date and on
the Effective Date and shall not on each applicable Fixed Request Exercise Date
and, when taken together with the applicable Prospectus Supplement and any
applicable Permitted Free Writing Prospectus, on each applicable Settlement Date
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that this representation and warranty does not apply to statements in
or omissions from the Base Prospectus made in reliance upon and in conformity
with information relating to the Investor furnished to the Company in writing by
or on behalf of the Investor expressly for use therein.

 

(iii)          In accordance with Rule 5110(b)(7)(C)(i) of the Financial
Industry Regulatory Authority (the “FINRA”) Manual, the offering of the Shares
pursuant to this Agreement has been registered with the Commission on Form S-3
under the Securities Act pursuant to the standards for Form S-3 in effect prior
to October 21, 1992, and the Shares are being offered pursuant to Rule 415
promulgated under the Securities Act.

 

(iv)          Each Prospectus Supplement required to be filed pursuant to
Sections 1.4 and 5.9 hereof, when taken together with the Base Prospectus and
any applicable Permitted Free Writing Prospectus, on its date and on the
applicable Settlement Date, shall comply in all material respects with the
provisions of the Securities Act and shall not on its date and on the applicable
Settlement Date contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they are made,
not misleading, except that this representation and warranty does not apply to
statements in or omissions from any Prospectus Supplement made in reliance upon
and in conformity with information relating to the Investor furnished to the
Company in writing by or on behalf of the Investor expressly for use therein.

 

(v)           At the earliest time after the filing of the Registration
Statement that the Company or another offering participant made a bona fide
offer (within the meaning of Rule 164(h)(2) under the Securities Act) relating
to the Shares, the Company was not and is not an “ineligible issuer” (as defined
in Rule 405 under the Securities Act).  Each Permitted Free Writing Prospectus
(a) shall conform in all material respects to the requirements of the Securities

 

18

--------------------------------------------------------------------------------


 

Act on the date of its first use, (b) when considered together with the
Prospectus on each applicable Fixed Request Exercise Date and on each applicable
Settlement Date, shall not contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they are
made, not misleading, and (c) shall not include any information that conflicts
with the information contained in the Registration Statement, including any
document incorporated by reference therein and any Prospectus Supplement deemed
to be a part thereof that has not been superseded or modified.  The immediately
preceding sentence does not apply to statements in or omissions from any
Permitted Free Writing Prospectus made in reliance upon and in conformity with
information relating to the Investor furnished to the Company in writing by or
on behalf of the Investor expressly for use therein.

 

(vi)          Prior to the Effective Date, the Company has not distributed any
offering material in connection with the offering and sale of the Shares.  From
and after the Effective Date and prior to the completion of the distribution of
the Shares, the Company shall not distribute any offering material in connection
with the offering and sale of the Shares, other than the Registration Statement,
the Base Prospectus as supplemented by any Prospectus Supplement or a Permitted
Free Writing Prospectus.

 

Section 4.19.        Employees.  As of the Effective Date, neither the Company
nor any Subsidiary of the Company has any collective bargaining arrangements or
agreements covering any of its employees, except as set forth in the Commission
Documents.  As of the Effective Date, except as disclosed in the Registration
Statement or the Commission Documents, no officer, consultant or key employee of
the Company or any Subsidiary whose termination, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect, has
terminated or, to the knowledge of the Company, has any present intention of
terminating his or her employment or engagement with the Company or any
Subsidiary.

 

Section 4.20.        Use of Proceeds.  The proceeds from the sale of the Shares
shall be used by the Company and its Subsidiaries as set forth in the Base
Prospectus and any Prospectus Supplement filed pursuant to Sections 1.4 and 5.9.

 

Section 4.21.        Investment Company Act Status.  The Company is not, and as
a result of the consummation of the transactions contemplated by this Agreement
and the application of the proceeds from the sale of the Shares as set forth in
the Base Prospectus and any Prospectus Supplement shall not be, an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.

 

Section 4.22.        ERISA.  No liability to the Pension Benefit Guaranty
Corporation has been incurred with respect to any Plan by the Company or any of
its Subsidiaries which has had or would have a Material Adverse Effect.  No
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Code) or “accumulated funding deficiency” (as defined in Section 203 of
ERISA) or any of the events set forth in Section 4043(b) of ERISA has occurred
with respect to any Plan which has had or would have a Material Adverse Effect,
and the execution and delivery of this Agreement and the issuance and sale of
the Shares hereunder shall not result in any of the foregoing events.  Each Plan
is in compliance in all material respects with applicable law, including ERISA
and the Code; the Company has not incurred and does not

 

19

--------------------------------------------------------------------------------


 

expect to incur liability under Title IV of ERISA with respect to the
termination of, or withdrawal from, any Plan; and each Plan for which the
Company would have any liability that is intended to be qualified under
Section 401(a) of the Code is so qualified in all material respects and nothing
has occurred, whether by action or failure to act, which would cause the loss of
such qualifications.  As used in this Section 4.22, the term “Plan” shall mean
an “employee pension benefit plan” (as defined in Section 3 of ERISA) which is
or has been established or maintained, or to which contributions are or have
been made, by the Company or any Subsidiary or by any trade or business, whether
or not incorporated, which, together with the Company or any Subsidiary, is
under common control, as described in Section 414(b) or (c) of the Code.

 

Section 4.23.        Taxes.  The Company (i) has filed all necessary federal,
state and foreign income and franchise tax returns or has duly requested
extensions thereof, except for those the failure of which to file would not have
a Material Adverse Effect, (ii) has paid all federal, state, local and foreign
taxes due and payable for which it is liable, except to the extent that any such
taxes are being contested in good faith and by appropriate proceedings, except
for such taxes the failure of which to pay would not have a Material Adverse
Effect, and (iii) does not have any tax deficiency or claims outstanding or
assessed or, to the Company’s knowledge, proposed against it which would have a
Material Adverse Effect.

 

Section 4.24.        Insurance.  The Company carries, or is covered by,
insurance in such amounts and covering such risks as the Company deems is
adequate for the conduct of its and its Subsidiaries’ businesses and the value
of their respective properties and as is customary for companies engaged in
similar businesses in similar industries.

 

Section 4.25.        Acknowledgement Regarding Investor’s Purchase of Shares. 
The Company acknowledges and agrees that the Investor is acting solely in the
capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereunder. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereunder, and any advice given by the Investor or any of its
representatives or agents in connection with this Agreement and the transactions
contemplated hereunder is merely incidental to the Investor’s purchase of the
Shares.

 

ARTICLE V
COVENANTS

 

The Company covenants with the Investor, and the Investor covenants with the
Company, as follows, which covenants of one party are for the benefit of the
other party, during the Investment Period:

 

Section 5.1.           Securities Compliance.  The Company shall notify the
Commission and the Trading Market, as applicable, in accordance with their
respective rules and regulations, of the transactions contemplated by this
Agreement, and shall take all necessary action, undertake all proceedings and
obtain all registrations, permits, consents and approvals for the legal and
valid issuance of the Shares to the Investor in accordance with the terms of
this Agreement.

 

20

--------------------------------------------------------------------------------


 

Section 5.2.           Registration and Listing.  The Company shall take all
action necessary to cause the Common Stock to continue to be registered as a
class of securities under Sections 12(b) or 12(g) of the Exchange Act, shall
comply with its reporting and filing obligations under the Exchange Act, and
shall not take any action or file any document (whether or not permitted by the
Securities Act) to terminate or suspend such registration or to terminate or
suspend its reporting and filing obligations under the Exchange Act or
Securities Act, except as permitted herein. The Company shall take all action
necessary to continue the listing and trading of its Common Stock and the
listing of the Shares purchased by Investor hereunder on the Trading Market, and
shall comply with the Company’s reporting, filing and other obligations under
the bylaws, listed securities maintenance standards and other rules of the
Trading Market.

 

Section 5.3.           Compliance with Laws.

 

(i)            The Company shall comply, and cause each Subsidiary to comply,
(a) with all laws, rules, regulations and orders applicable to the business and
operations of the Company and its Subsidiaries except as would not have a
Material Adverse Effect and (b) with all applicable provisions of the Securities
Act, the Exchange Act and the listing standards of the Trading Market.  Without
limiting the generality of the foregoing, neither the Company nor any of its
officers, directors or affiliates has taken or will take, directly or
indirectly, any action designed or intended to stabilize or manipulate the price
of any security of the Company, or which caused or resulted in, or which would
in the future reasonably be expected to cause or result in, stabilization or
manipulation of the price of any security of the Company.

 

(ii)           The Investor shall comply with all laws, rules, regulations and
orders applicable to the performance by it of its obligations under this
Agreement and its investment in the Shares, except as would not, individually or
in the aggregate, prohibit or otherwise interfere with the ability of the
Investor to enter into and perform its obligations under this Agreement in any
material respect. Without limiting the foregoing, the Investor shall comply with
all applicable provisions of the Securities Act and the Exchange Act.

 

Section 5.4.           Keeping of Records and Books of Account; Foreign Corrupt
Practices Act.

 

(i)            The Company shall keep and cause each Subsidiary to keep adequate
records and books of account, in which complete entries shall be made in
accordance with GAAP consistently applied, reflecting all financial transactions
of the Company and its Subsidiaries, and in which, for each fiscal year, all
proper reserves for depreciation, depletion, obsolescence, amortization, taxes,
bad debts and other purposes in connection with its business shall be made.  The
Company shall maintain a system of internal accounting controls that (a) pertain
to the maintenance of records that in reasonable detail accurately and fairly
reflect the transactions and dispositions of the assets of the Company;
(b) provide reasonable assurance that transactions are recorded as necessary to
permit preparation of financial statements in accordance with generally accepted
accounting principles, and that receipts and expenditures of the Company are
being made only in accordance with authorizations of management and directors of
the Company; and (c) provide reasonable assurance regarding prevention or timely
detection of unauthorized acquisition, use or disposition of the Company’s
assets that would likely have a material effect on the Company’s financial
statements.

 

21

--------------------------------------------------------------------------------


 

(ii)           Neither the Company, nor any of its Subsidiaries, nor to the
knowledge of the Company, any of their respective directors, officers, agents,
employees or any other persons acting on their behalf shall, in connection with
the operation of the Company’s and its Subsidiaries’ respective businesses,
(a) use any corporate funds for unlawful contributions, payments, gifts or
entertainment or to make any unlawful expenditures relating to political
activity to government officials, candidates or members of political parties or
organizations, (b) pay, accept or receive any unlawful contributions, payments,
expenditures or gifts, or (c) violate or operate in noncompliance with any
export restrictions, anti-boycott regulations, embargo regulations or other
applicable domestic or foreign laws and regulations, except for such violations
or noncompliant operations that would not likely result in a Material Adverse
Effect.

 

(iii)          Subject to the requirements of Section 5.12 of this Agreement,
from time to time from and after the period beginning with the third Trading Day
immediately preceding each Fixed Request Exercise Date through and including the
applicable Settlement Date, the Company shall make available for inspection and
review by the Investor, customary documentation allowing the Investor and/or its
appointed counsel or advisors to conduct due diligence.

 

Section 5.5.           Limitations on Holdings and Issuances.  The Company shall
not be obligated to issue and the Investor shall not be obligated to purchase
any shares of Common Stock which, when aggregated with all other shares of
Common Stock then owned beneficially by the Investor, would result in the
beneficial ownership by the Investor of more than 9.9% of the then issued and
outstanding shares of Common Stock.

 

Section 5.6.           Other Agreements and Other Financings.

 

(i)            The Company shall not enter into, announce or recommend to its
stockholders any agreement, plan, arrangement or transaction in or of which the
terms thereof would restrict, materially delay, conflict with or impair the
ability or right of the Company or any Subsidiary to perform its obligations
under this Agreement, including, without limitation, the obligation of the
Company to deliver Shares to the Investor in respect of a Fixed Request or
Optional Amount on the applicable Settlement Date.

 

(ii)           The Company shall notify the Investor, within 48 hours, if it
enters into any agreement, plan, arrangement or transaction with a third party,
the principal purpose of which is to obtain during a Pricing Period an Other
Financing not constituting an Acceptable Financing (an “Other Financing
Notice”); provided, however, that the Company shall notify the Investor promptly
(but in no event later than 24 hours) (an “Integration Notice”) if it enters
into any agreement, plan, arrangement or transaction with a third party, the
principal purpose of which is to obtain at any time during the Investment Period
an Other Financing that would be aggregated with the transactions contemplated
by this Agreement for purposes of determining whether approval of the Company’s
stockholders is required under any bylaw, listed securities maintenance
standards or other rules of the Trading Market and, if required under applicable
law, including, without limitation, Regulation FD promulgated by the Commission,
or under the applicable rules and regulations of the Trading Market, the Company
shall publicly disclose such information in accordance with Regulation FD and
the applicable rules and regulations of the Trading Market. For purposes of this
Section 5.6(ii), any press release issued by, or Commission

 

22

--------------------------------------------------------------------------------


 

Document filed by, the Company shall constitute sufficient notice, provided that
it is issued or filed, as the case may be, within the time requirements set
forth in the first sentence of this Section 5.6(ii) for an Other Financing
Notice or an Integration Notice, as applicable.  For greater certainty, the
entry by the Company into any agreement, plan, arrangement or transaction with a
third party to obtain an Other Financing (or any other financing) outside of a
Pricing Period shall not trigger any requirement for the Company to deliver an
Other Financing Notice (it being acknowledged and agreed that nothing contained
in this Section 5.6(ii) shall limit or modify in any respect the Company’s
obligations in Section 7.2). During any Pricing Period in which the Company is
required to provide an Other Financing Notice pursuant to the first sentence of
this Section 5.6(ii), the Investor shall (i) have the option to purchase the
Shares subject to the Fixed Request at (x) the price therefor in accordance with
the terms of this Agreement or (y) the third party’s per share purchase price in
connection with the Other Financing, net of such third party’s discounts,
Warrant Value and fees, or (ii) the Investor may elect to not purchase any
Shares subject to the Fixed Request for that Pricing Period. An “Other
Financing” shall mean (x) the issuance of Common Stock for a purchase price less
than, or the issuance of securities convertible into or exchangeable for Common
Stock at an exercise or conversion price (as the case may be) less than, the
then Current Market Price of the Common Stock (in each case, after all fees,
discounts, Warrant Value and commissions associated with the transaction) (a
“Below Market Offering”); (y) the implementation by the Company of any mechanism
in respect of any securities convertible into or exchangeable for Common Stock
for the reset of the purchase price of the Common Stock to below the then
Current Market Price of the Common Stock (including, without limitation, any
antidilution or similar adjustment provisions in respect of any Company
securities, but specifically excluding customary adjustments for stock splits,
stock dividends, stock combinations and similar events); or (z) the issuance of
options, warrants or similar rights of subscription, in each case above not
constituting an Acceptable Financing. “Acceptable Financing” shall mean the
issuance by the Company of: (1) shares of Common Stock or securities convertible
into or exchangeable for Common Stock other than in connection with a Below
Market Offering; (2) shares of Common Stock or securities convertible into or
exercisable or exchangeable for Common Stock in connection with awards under the
Company’s benefit and equity plans and arrangements or pursuant to consulting or
other vendor agreements and the issuance of shares of Common Stock upon the
conversion, exercise or exchange thereof; (3) shares of Common Stock issuable
upon the conversion, exercise or exchange of equity awards or convertible,
exercisable or exchangeable securities outstanding as of the Effective Date;
(4) shares of Common Stock or securities convertible into or exercisable or
exchangeable for Common Stock or similar rights to subscribe for the purchase of
shares of Common Stock in connection with technology sharing, licensing,
research, development, marketing, manufacturing supply or other similar
strategic or collaborative agreements or arrangements (or amendments thereto)
with third parties, and the issuance of shares of Common Stock upon the
conversion, exercise or exchange thereof; and (5) shares of Common Stock and/or
warrants or similar rights to subscribe for the purchase of shares of Common
Stock issued in connection with commercial credit arrangements, equipment
financings and/or real property leases or service agreements (or amendments
thereto) and the issuance of shares of Common Stock upon the exercise thereof.

 

Section 5.7.           Stop Orders.  The Company shall advise the Investor
promptly (but in no event later than 24 hours) and shall confirm such advice in
writing: (i) of the Company’s receipt of notice of any request by the Commission
for amendment of or a supplement to the Registration Statement, the Prospectus,
any Permitted Free Writing Prospectus or for any

 

23

--------------------------------------------------------------------------------


 

additional information; (ii) of the Company’s receipt of notice of the issuance
by the Commission of any stop order suspending the effectiveness of the
Registration Statement or prohibiting or suspending the use of the Prospectus or
any Prospectus Supplement, or of the suspension of qualification of the Shares
for offering or sale in any jurisdiction, or the initiation or contemplated
initiation of any proceeding for such purpose; and (iii) of the Company becoming
aware of the happening of any event, which makes any statement of a material
fact made in the Registration Statement, the Prospectus or any Permitted Free
Writing Prospectus untrue or which requires the making of any additions to or
changes to the statements then made in the Registration Statement, the
Prospectus or any Permitted Free Writing Prospectus in order to state a material
fact required by the Securities Act to be stated therein or necessary in order
to make the statements then made therein (in the case of the Prospectus, in
light of the circumstances under which they were made) not misleading, or of the
necessity to amend the Registration Statement or supplement the Prospectus or
any Permitted Free Writing Prospectus to comply with the Securities Act or any
other law. The Company shall not be required to disclose to the Investor the
substance or specific reasons of any of the events set forth in clauses
(i) through (iii) of the immediately preceding sentence, but rather, shall only
be required to disclose that the event has occurred.  The Company shall not
issue any Fixed Request during the continuation of any of the foregoing events.
If at any time the Commission shall issue any stop order suspending the
effectiveness of the Registration Statement or prohibiting or suspending the use
of the Prospectus or any Prospectus Supplement, the Company shall use
commercially reasonable efforts to obtain the withdrawal of such order at the
earliest possible time.

 

Section 5.8.           Amendments to the Registration Statement; Prospectus
Supplements; Free Writing Prospectuses.

 

(i)            Except as provided in this Agreement and other than periodic
reports required to be filed pursuant to the Exchange Act, the Company shall not
file with the Commission any amendment to the Registration Statement that
relates to the Investor, the Agreement or the transactions contemplated hereby
or file with the Commission any Prospectus Supplement that relates to the
Investor, this Agreement or the transactions contemplated hereby with respect to
which (a) the Investor shall not previously have been advised, (b) the Company
shall not have given due consideration to any comments thereon received from the
Investor or its counsel, or (c) the Investor shall reasonably object after being
so advised, unless the Company has determined that it is necessary to amend the
Registration Statement or make any supplement to the Prospectus to comply with
the Securities Act or any other applicable law or regulation, in which case the
Company shall promptly (but in no event later than 24 hours) so inform the
Investor, the Investor shall be provided with a reasonable opportunity to review
and comment upon any disclosure relating to the Investor and the Company shall
expeditiously furnish to the Investor an electronic copy thereof. In addition,
for so long as, in the reasonable opinion of counsel for the Investor, the
Prospectus (or in lieu thereof, the notice referred to in Rule 173(a) under the
Securities Act) is required to be delivered in connection with any purchase of
Shares by the Investor, the Company shall not file any Prospectus Supplement
with respect to the Shares without delivering or making available a copy of such
Prospectus Supplement, together with the Base Prospectus, to the Investor
promptly.

 

(ii)           The Company agrees that, unless it obtains the prior written
consent of the Investor, it has not made and will not make an offer relating to
the Shares that

 

24

--------------------------------------------------------------------------------


 

would constitute an Issuer Free Writing Prospectus or that would otherwise
constitute a Free Writing Prospectus required to be filed by the Company or the
Investor with the Commission or retained by the Company or the Investor under
Rule 433 under the Securities Act.  The Investor agrees that, unless it obtains
the prior written consent of the Company, it has not made and will not make an
offer relating to the Shares that would constitute a Free Writing Prospectus
required to be filed by the Company with the Commission or retained by the
Company under Rule 433 under the Securities Act.  Any such Issuer Free Writing
Prospectus or other Free Writing Prospectus consented to by the Investor or the
Company is referred to in this Agreement as a “Permitted Free Writing
Prospectus.”  The Company agrees that (x) it has treated and will treat, as the
case may be, each Permitted Free Writing Prospectus as an Issuer Free Writing
Prospectus and (y) it has complied and will comply, as the case may be, with the
requirements of Rules 164 and 433 under the Securities Act applicable to any
Permitted Free Writing Prospectus, including in respect of timely filing with
the Commission, legending and record keeping.

 

Section 5.9.           Prospectus Delivery.  The Company shall file with the
Commission a Prospectus Supplement pursuant to Rule 424(b) under the Securities
Act on the first Trading Day immediately following the last Trading Day of each
Pricing Period.  The Company shall provide the Investor a reasonable opportunity
to comment on a draft of each such Prospectus Supplement and any Issuer Free
Writing Prospectus, shall give due consideration to all such comments and,
subject to the provisions of Section 5.8 hereof, shall deliver or make available
to the Investor, without charge, an electronic copy of each form of Prospectus
Supplement, together with the Base Prospectus, and any Permitted Free Writing
Prospectus on each applicable Settlement Date.  The Company consents to the use
of the Prospectus (and of any Prospectus Supplement thereto) in accordance with
the provisions of the Securities Act and with the securities or “blue sky” laws
of the jurisdictions in which the Shares may be sold by the Investor, in
connection with the offering and sale of the Shares and for such period of time
thereafter as the Prospectus (or in lieu thereof, the notice referred to in Rule
173(a) under the Securities Act) is required by the Securities Act to be
delivered in connection with sales of the Shares. If during such period of time
any event shall occur that in the judgment of the Company and its counsel is
required to be set forth in the Registration Statement or the Prospectus or any
Permitted Free Writing Prospectus or should be set forth therein in order to
make the statements made therein (in the case of the Prospectus, in light of the
circumstances under which they were made) not misleading, or if it is necessary
to amend the Registration Statement or supplement or amend the Prospectus or any
Permitted Free Writing Prospectus to comply with the Securities Act or any other
applicable law or regulation, the Company shall forthwith prepare and, subject
to Section 5.8 above, file with the Commission an appropriate amendment to the
Registration Statement or Prospectus Supplement to the Prospectus (or supplement
to the Permitted Free Writing Prospectus) and shall expeditiously furnish or
make available to the Investor an electronic copy thereof.

 

Section 5.10.        Selling Restrictions.

 

(i)            The Investor covenants that from and after the date hereof
through and including the 90th day next following the termination of this
Agreement (the “Restricted Period”), neither the Investor nor any of its
affiliates (within the meaning of the Exchange Act) nor any entity managed or
controlled by the Investor shall, directly or indirectly, sell any securities of
the Company, except the Shares that it owns or has the right to purchase as
provided

 

25

--------------------------------------------------------------------------------


 

in a Fixed Request Notice.  During the Restricted Period, neither the Investor
or any of its affiliates nor any entity managed or controlled by the Investor
shall sell any shares of Common Stock of the Company it does not “own” or have
the unconditional right to receive under the terms of this Agreement (within the
meaning of Rule 200 of Regulation SHO promulgated by the Commission under the
Exchange Act), including Shares in any account of the Investor or in any account
directly or indirectly managed or controlled by the Investor or any of its
affiliates or any entity managed or controlled by the Investor.  Without
limiting the generality of the foregoing, prior to and during the Restricted
Period, neither the Investor nor any of its affiliates nor any entity managed or
controlled by the Investor or any of its affiliates shall enter into a short
position with respect to shares of Common Stock of the Company, including in any
account of the Investor or in any account directly or indirectly managed or
controlled by the Investor or any of its affiliates or any entity managed or
controlled by the Investor or any of its affiliates, except that the Investor
may sell Shares that it is obligated to purchase under a pending Fixed Request
Notice but has not yet taken possession of so long as the Investor (or the
Broker-Dealer, as applicable) covers any such sales with the Shares purchased
pursuant to such Fixed Request Notice; provided, however, that the Investor (or
the Broker-Dealer, as applicable) shall not be required to cover any such sales
with the Shares purchased pursuant to such Fixed Request Notice if (a) the Fixed
Request is terminated by mutual agreement of the Company and the Investor and,
as a result of such termination, no Shares are delivered to the Investor under
this Agreement or (b) the Company otherwise fails to deliver such Shares to the
Investor on the applicable Settlement Date upon the terms and subject to the
provisions of this Agreement.  Prior to and during the Restricted Period, the
Investor shall not grant any option to purchase or acquire any right to dispose
or otherwise dispose for value of any shares of Common Stock or any securities
convertible into or exercisable or exchangeable for, or warrants to purchase,
any shares of Common Stock, or enter into any swap, hedge or other agreement
that transfers, in whole or in part, the economic risk of ownership of the
Common Stock, except for such sales expressly permitted by this Section 5.10(i).

 

(ii)           In addition to the foregoing, in connection with any sale of the
Company’s securities (including any sale permitted by paragraph (i) above), the
Investor shall comply in all respects with all applicable laws, rules,
regulations and orders, including, without limitation, the requirements of the
Securities Act and the Exchange Act.

 

Section 5.11.        Effective Registration Statement.  During the Investment
Period, the Company shall use its best efforts to maintain the continuous
effectiveness of the Registration Statement under the Securities Act.

 

Section 5.12.        Non-Public Information.  Neither the Company nor any of its
directors, officers or agents shall disclose any material non-public information
about the Company to the Investor, unless a timely public announcement thereof
is made by the Company in the manner contemplated by Regulation FD.

 

Section 5.13.        Broker/Dealer.  The Investor shall use one or more
broker-dealers to effectuate all sales, if any, of the Shares that it may
purchase from the Company pursuant to this Agreement which (or whom) shall be
unaffiliated with the Investor and not then currently engaged or used by the
Company (collectively, the “Broker-Dealer”).  The Investor shall provide the
Company with all information regarding the Broker-Dealer reasonably requested by
the

 

26

--------------------------------------------------------------------------------


 

Company.  The Investor shall be solely responsible for all fees and commissions
of the Broker-Dealer.

 

Section 5.14.        Disclosure Schedule.

 

(i)            During the Investment Period, the Company shall from time to time
update the Disclosure Schedule as may be required to satisfy the condition set
forth in Section 6.3(i).  For purposes of this Section 5.14, any disclosure made
in a schedule to the Compliance Certificate substantially in the form attached
hereto as Exhibit D shall be deemed to be an update of the Disclosure Schedule. 
Notwithstanding anything in this Agreement to the contrary, no update to the
Disclosure Schedule pursuant to this Section 5.14 shall cure any breach of a
representation or warranty of the Company contained in this Agreement and shall
not affect any of the Investor’s rights or remedies with respect thereto.

 

(ii)           Notwithstanding anything to the contrary contained in the
Disclosure Schedules or in this Agreement, the information and disclosure
contained in any Schedule of the Disclosure Schedules shall be deemed to be
disclosed and incorporated by reference in any other Schedule of the Disclosure
Schedules as though fully set forth in such Schedule for which applicability of
such information and disclosure is readily apparent on its face.  The fact that
any item of information is disclosed in the Disclosure Schedules shall not be
construed to mean that such information is required to be disclosed by this
Agreement.  Except as expressly set forth in this Agreement, such information
and the thresholds (whether based on quantity, qualitative characterization,
dollar amounts or otherwise) set forth herein shall not be used as a basis for
interpreting the terms “material” or “Material Adverse Effect” or other similar
terms in this Agreement.

 

ARTICLE VI
OPINION OF COUNSEL AND CERTIFICATE; CONDITIONS TO THE SALE AND
PURCHASE OF THE SHARES

 

Section 6.1.           Opinion of Counsel and Certificate.  Simultaneously with
the execution and delivery of this Agreement, the Investor has received (i) an
opinion of outside counsel to the Company, dated the Effective Date, in the form
mutually agreed to by the parties hereto, and (ii) a certificate from the
Company, dated the Effective Date, in the form of Exhibit C hereto.

 

Section 6.2.           Conditions Precedent to the Obligation of the Company. 
The obligation hereunder of the Company to issue and sell the Shares to the
Investor under any Fixed Request or Optional Amount is subject to the
satisfaction or (to the extent permitted by applicable law) waiver of each of
the conditions set forth below. These conditions are for the Company’s sole
benefit and (to the extent permitted by applicable law) may be waived by the
Company at any time in its sole discretion.

 

(i)            Accuracy of the Investor’s Representations and Warranties.  The
representations and warranties of the Investor contained in this Agreement
(i) that are not qualified by “materiality” shall have been true and correct in
all material respects when made and shall be true and correct in all material
respects as of the applicable Fixed Request Exercise Date and the applicable
Settlement Date with the same force and effect as if made on such dates,

 

27

--------------------------------------------------------------------------------


 

except to the extent such representations and warranties are as of another date,
in which case, such representations and warranties shall be true and correct in
all material respects as of such other date and (ii) that are qualified by
“materiality” shall have been true and correct when made and shall be true and
correct as of the applicable Fixed Request Exercise Date and the applicable
Settlement Date with the same force and effect as if made on such dates, except
to the extent such representations and warranties are as of another date, in
which case, such representations and warranties shall be true and correct as of
such other date.

 

(ii)           Registration Statement.  The Registration Statement is effective
and neither the Company nor the Investor shall have received notice that the
Commission has issued or intends to issue a stop order with respect to the
Registration Statement.  The Company shall have a maximum dollar amount certain
of Shares registered under the Registration Statement which are in an amount
(A) as of the Effective Date, not less than the Total Commitment and (B) as of
the applicable Fixed Request Exercise Date, not less than the maximum dollar
amount worth of Shares issuable pursuant to the applicable Fixed Request Notice
and applicable Optional Amount, if any.  The Current Report shall have been
filed with the Commission, as required pursuant to Section 1.4, and all
Prospectus Supplements shall have been filed with the Commission, as required
pursuant to Sections 1.4 and 5.9 hereof, to disclose the sale of the Shares
prior to each Settlement Date, as applicable.  Any other material required to be
filed by the Company or any other offering participant pursuant to
Rule 433(d) under the Securities Act shall have been filed with the Commission
within the applicable time periods prescribed for such filings by Rule 433 under
the Securities Act.

 

(iii)          Performance by the Investor.  The Investor shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Investor at or prior to the applicable Fixed Request Exercise Date
and the applicable Settlement Date.

 

(iv)          No Injunction.  No statute, regulation, order, decree, writ,
ruling or injunction shall have been enacted, entered, promulgated, threatened
or endorsed by any court or governmental authority of competent jurisdiction
which prohibits the consummation of or which would materially modify or delay
any of the transactions contemplated by this Agreement.

 

(v)           No Suspension, Etc.  Trading in the Common Stock shall not have
been suspended by the Commission or the Trading Market (except for any
suspension of trading of limited duration agreed to by the Company, which
suspension shall be terminated prior to the applicable Fixed Request Exercise
Date and applicable Settlement Date), and, at any time prior to the applicable
Fixed Request Exercise Date and applicable Settlement Date, none of the events
described in clauses (i), (ii) and (iii) of Section 5.7 shall have occurred,
trading in securities generally as reported on the Trading Market shall not have
been suspended or limited, nor shall a banking moratorium have been declared
either by the United States or New York State authorities, nor shall there have
occurred any material outbreak or escalation of hostilities or other national or
international calamity or crisis of such magnitude in its effect on, or any
material adverse change in, any financial, credit or securities market which, in
each case, in the reasonable judgment of the Company, makes it impracticable or
inadvisable to issue the Shares.

 

28

--------------------------------------------------------------------------------


 

(vi)          No Proceedings or Litigation.  No action, suit or proceeding
before any arbitrator or any court or governmental authority shall have been
commenced or threatened, and no inquiry or investigation by any governmental
authority shall have been commenced or threatened, against the Company or any
Subsidiary, or any of the officers, directors or affiliates of the Company or
any Subsidiary, seeking to restrain, prevent or change the transactions
contemplated by this Agreement, or seeking damages in connection with such
transactions.

 

(vii)         Aggregate Limit.  The issuance and sale of the Shares issuable
pursuant to such Fixed Request Notice or Optional Amount shall not violate
Sections 2.2, 2.12 and 5.5 hereof.

 

Section 6.3.           Conditions Precedent to the Obligation of the Investor. 
The obligation hereunder of the Investor to accept a Fixed Request Notice or
Optional Amount grant and to acquire and pay for the Shares is subject to the
satisfaction or (to the extent permitted by applicable law) waiver, at or before
each Fixed Request Exercise Date and each Settlement Date, of each of the
conditions set forth below. These conditions are for the Investor’s sole benefit
and (to the extent permitted by applicable law) may be waived by the Investor at
any time in its sole discretion.

 

(i)            Accuracy of the Company’s Representations and Warranties.  The
representations and warranties of the Company contained in this Agreement
(i) that are not qualified by “materiality” or “Material Adverse Effect” shall
have been true and correct in all material respects when made and shall be true
and correct in all material respects as of the applicable Fixed Request Exercise
Date and the applicable Settlement Date with the same force and effect as if
made on such dates, except to the extent such representations and warranties are
as of another date, in which case, such representations and warranties shall be
true and correct in all material respects as of such other date and (ii) that
are qualified by “materiality” or “Material Adverse Effect” shall have been true
and correct when made and shall be true and correct as of the applicable Fixed
Request Exercise Date and the applicable Settlement Date with the same force and
effect as if made on such dates, except to the extent such representations and
warranties are as of another date, in which case, such representations and
warranties shall be true and correct as of such other date.

 

(ii)           Registration Statement. The Registration Statement is effective
and neither the Company nor the Investor shall have received notice that the
Commission has issued or intends to issue a stop order with respect to the
Registration Statement. The Company shall have a maximum dollar amount certain
of Shares registered under the Registration Statement which are in an amount
(A) as of the Effective Date, not less than the Total Commitment and (B) as of
the applicable Fixed Request Exercise Date, not less than the maximum dollar
amount worth of Shares issuable pursuant to the applicable Fixed Request Notice
and applicable Optional Amount, if any. The Current Report shall have been filed
with the Commission, as required pursuant to Section 1.4, and all Prospectus
Supplements shall have been filed with the Commission, as required pursuant to
Sections 1.4 and 5.9 hereof, to disclose the sale of the Shares prior to each
Settlement Date, as applicable, and an electronic copy of each such Prospectus
Supplement together with the Base Prospectus shall have been delivered or made
available to the Investor in accordance with Section 5.9 hereof.  Any other
material

 

29

--------------------------------------------------------------------------------


 

required to be filed by the Company or any other offering participant pursuant
to Rule 433(d) under the Securities Act shall have been filed with the
Commission within the applicable time periods prescribed for such filings by
Rule 433 under the Securities Act.

 

(iii)          No Suspension.  Trading in the Common Stock shall not have been
suspended by the Commission or the Trading Market (except for any suspension of
trading of limited duration agreed to by the Company, which suspension shall be
terminated prior to the applicable Fixed Request Exercise Date and applicable
Settlement Date), and, at any time prior to the applicable Fixed Request
Exercise Date and applicable Settlement Date, none of the events described in
clauses (i), (ii) and (iii) of Section 5.7 shall have occurred, trading in
securities generally as reported on the Trading Market shall not have been
suspended or limited, nor shall a banking moratorium have been declared either
by the United States or New York State authorities, nor shall there have
occurred any material outbreak or escalation of hostilities or other national or
international calamity or crisis of such magnitude in its effect on, or any
material adverse change in, any financial, credit or securities market which, in
each case, in the reasonable judgment of the Investor, makes it impracticable or
inadvisable to purchase the Shares.

 

(iv)          Performance of the Company.  The Company shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to the applicable Fixed Request Exercise Date
and the applicable Settlement Date and shall have delivered to the Investor on
the applicable Settlement Date the Compliance Certificate substantially in the
form attached hereto as Exhibit D.

 

(v)           No Injunction. No statute, rule, regulation, order, decree, writ,
ruling or injunction shall have been enacted, entered, promulgated, threatened
or endorsed by any court or governmental authority of competent jurisdiction
which prohibits the consummation of or which would materially modify or delay
any of the transactions contemplated by this Agreement.

 

(vi)          No Proceedings or Litigation.  No action, suit or proceeding
before any arbitrator or any court or governmental authority shall have been
commenced or threatened, and no inquiry or investigation by any governmental
authority shall have been commenced or threatened, against the Company or any
Subsidiary, or any of the officers, directors or affiliates of the Company or
any Subsidiary, seeking to restrain, prevent or change the transactions
contemplated by this Agreement, or seeking damages in connection with such
transactions.

 

(vii)         Aggregate Limit.  The issuance and sale of the Shares issuable
pursuant to such Fixed Request Notice or Optional Amount shall not violate
Sections 2.2, 2.12 and 5.5 hereof.

 

(viii)        Shares Authorized.  The Shares issuable pursuant to such Fixed
Request Notice or Optional Amount shall have been duly authorized by all
necessary corporate action of the Company.

 

30

--------------------------------------------------------------------------------


 

(ix)           Notification of Listing of Shares.  If required, the Company
shall have submitted to the Trading Market a notification form of listing of
additional shares related to the Shares issuable pursuant to such Fixed Request
or Optional Amount in accordance with the bylaws, listed securities maintenance
standards and other rules of the Trading Market.

 

(x)            Opinions of Counsel; Bring-Down.  Subsequent to the filing of the
Current Report pursuant to Section 1.4 and prior to the first Fixed Request
Exercise Date, the Investor shall have received an opinion from outside counsel
to the Company in the form mutually agreed to by the parties hereto.  On each
Settlement Date, the Investor shall have received an opinion “bring down” from
outside counsel to the Company in the form mutually agreed to by the parties
hereto.

 

(xi)           Payment of Investor’s Counsel Fees; Due Diligence Expenses.  On
the Effective Date, the Company shall have paid by wire transfer of immediately
available funds to an account designated by the Investor’s counsel, the fees and
expenses of the Investor’s counsel in accordance with the proviso to the first
sentence of Section 9.1(i) of this Agreement.  On the 30th day of the third
month in each calendar quarter during the Investment Period, the Company shall
have paid by wire transfer of immediately available funds to an account
designated by the Investor, the due diligence expenses incurred by the Investor
in accordance with the provisions of the second sentence of Section 9.1(i) of
this Agreement.

 

ARTICLE VII
TERMINATION

 

Section 7.1.           Term, Termination by Mutual Consent.  Unless earlier
terminated as provided hereunder, this Agreement shall terminate automatically
on the earliest of (i) March 1, 2011 (the first day of the month next following
the 18-month anniversary of the Effective Date) (the “Investment Period”),
(ii) the date that the entire dollar amount of Shares registered under the
Registration Statement have been issued and sold and (iii) the date the Investor
shall have purchased the Total Commitment of shares of Common Stock (subject in
all cases to the Trading Market Limit). The Company may terminate this Agreement
effective upon three Trading Days’ prior written notice to the Investor
delivered in accordance with Section 9.4; provided, however, that (i) such
termination shall not occur during a Pricing Period or, subsequent to the
issuance of a Fixed Request Notice, prior to the Settlement Date related to such
Fixed Request Notice and (ii) prior to issuing any press release, or making any
public statement or announcement, with respect to such termination, the Company
shall consult with the Investor and shall obtain the Investor’s consent to the
form and substance of such press release or other disclosure, which consent
shall not be unreasonably delayed or withheld. This Agreement may be terminated
at any time by the mutual written consent of the parties, effective as of the
date of such mutual written consent unless otherwise provided in such written
consent, it being hereby acknowledged and agreed that the Investor may not
consent to such termination during a Pricing Period or prior to a Settlement
Date in the event the Investor has instructed the Broker-Dealer to effect an
open-market sale of Shares which are subject to a pending Fixed Request Notice
but which have not yet been physically delivered by the Company (and/or credited
by book-entry) to the Investor in accordance with the terms and subject to the
conditions of this Agreement.

 

31

--------------------------------------------------------------------------------


 

Section 7.2.           Other Termination.  If the Company provides the Investor
with an Other Financing Notice (other than in respect of an underwritten public
offering of equity securities of the Company or a registered direct public
offering of equity securities of the Company) or an Integration Notice, in each
case pursuant to Section 5.6(ii) of this Agreement, or if the Company otherwise
enters into any agreement, plan, arrangement or transaction with a third party,
the principal purpose of which is to obtain outside a Pricing Period, but
otherwise during the Investment Period, an Other Financing not constituting an
Acceptable Financing (other than in respect of an underwritten public offering
of equity securities of the Company or a registered direct public offering of
equity securities of the Company), in which latter case the Company shall so
notify the Investor within 48 hours thereof, then in all such cases the Investor
shall have the right to terminate this Agreement within the subsequent 30-day
period (the “Event Period”), effective upon one Trading Day’s prior written
notice delivered to the Company in accordance with Section 9.4 at any time
during the Event Period.  The Company shall promptly (but in no event later than
24 hours) notify the Investor (and, if required under applicable law, including,
without limitation, Regulation FD promulgated by the Commission, or under the
applicable rules and regulations of the Trading Market, the Company shall
publicly disclose such information in accordance with Regulation FD and the
applicable rules and regulations of the Trading Market), and the Investor shall
have the right to terminate this Agreement at any time after receipt of such
notification, if: (a) any condition, occurrence, state of facts or event
constituting a Material Adverse Effect has occurred; (b) a Material Change in
Ownership has occurred or the Company enters into a definitive agreement
providing for a Material Change in Ownership; or (c) a default or event of
default has occurred and is continuing under the terms of any agreement,
contract, note or other instrument to which the Company or any of its
Subsidiaries is a party with respect to any indebtedness for borrowed money
representing more than 10% of the Company’s consolidated assets, in any such
case, upon one Trading Day’s prior written notice delivered to the Company in
accordance with Section 9.4 hereof.

 

Section 7.3.           Effect of Termination.  In the event of termination by
the Company or the Investor pursuant to Section 7.1 or 7.2, as applicable,
written notice thereof shall forthwith be given to the other party as provided
in Section 9.4 and the transactions contemplated by this Agreement shall be
terminated without further action by either party. If this Agreement is
terminated as provided in Section 7.1 or 7.2 herein, this Agreement shall become
void and of no further force and effect, except that the provisions of
Article VIII (Indemnification), Section 9.1 (Fees and Expenses), Section 9.2
(Specific Enforcement, Consent to Jurisdiction, Waiver of Jury Trial),
Section 9.4 (Notices), Section 9.8 (Governing Law), Section 9.9 (Survival),
Section 9.12 (Severability) and this Article VII (Termination) shall remain in
full force and effect notwithstanding such termination. Nothing in this
Section 7.3 shall be deemed to release the Company or the Investor from any
liability for any breach under this Agreement, or to impair the rights of the
Company and the Investor to compel specific performance by the other party of
its obligations under this Agreement.

 

32

--------------------------------------------------------------------------------


 

ARTICLE VIII
INDEMNIFICATION

 

Section 8.1.           General Indemnity.

 

(i)            Indemnification by the Company.  The Company shall indemnify and
hold harmless the Investor, each affiliate, employee, representative and advisor
of and to the Investor, and each person, if any, who controls the Investor
within the meaning of Section 15 of the Securities Act or Section 20(a) of the
Exchange Act from and against all losses, claims, damages, liabilities and
expenses (including reasonable costs of defense and investigation and all
attorneys’ fees) to which the Investor and each such other person may become
subject, under the Securities Act or otherwise, insofar as such losses, claims,
damages, liabilities and expenses (or actions in respect thereof) arise out of
or are based upon (a) any violation of United States federal and state
securities laws in connection with the transactions contemplated by this
Agreement by the Company or any of its Subsidiaries, affiliates, officers,
directors or employees, (b) any untrue statement or alleged untrue statement of
a material fact contained, or incorporated by reference, in the Registration
Statement or any amendment thereto or any omission or alleged omission to state
therein, or in any document incorporated by reference therein, a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or (c) any untrue statement or alleged untrue statement of a
material fact contained, or incorporated by reference, in the Prospectus, any
Issuer Free Writing Prospectus, or in any amendment thereof or supplement
thereto, or in any “issuer information” (as defined in Rule 433 under the
Securities Act) of the Company, which “issuer information” is required to be, or
is, filed with the Commission or otherwise contained in any Free Writing
Prospectus, or any amendment or supplement thereto, or any omission or alleged
omission to state therein, or in any document incorporated by reference therein,
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided, however, that (A) the Company shall not be liable
under this Section 8.1(i) to the extent that a court of competent jurisdiction
shall have determined by a final judgment (from which no further appeals are
available) that such loss, claim, damage, liability or expense resulted directly
and solely from any such acts or failures to act, undertaken or omitted to be
taken by the Investor or such person through its bad faith or willful
misconduct, (B) the foregoing indemnity shall not apply to any loss, claim,
damage, liability or expense to the extent, but only to the extent, arising out
of or based upon any untrue statement or alleged untrue statement or omission or
alleged omission made in reliance upon and in conformity with written
information furnished to the Company by the Investor expressly for use in the
Current Report or any Prospectus Supplement or Permitted Free Writing
Prospectus, or any amendment thereof or supplement thereto, and (C) with respect
to the Prospectus, the foregoing indemnity shall not inure to the benefit of the
Investor or any such person from whom the person asserting any loss, claim,
damage, liability or expense purchased Common Stock, if copies of all Prospectus
Supplements required to be filed pursuant to Section 1.4 and 5.9, together with
the Base Prospectus, were timely delivered or made available to the Investor
pursuant hereto and a copy of the Base Prospectus, together with a Prospectus
Supplement (as applicable), was not sent or given by or on behalf of the
Investor or any such person to such person, if required by law to have been
delivered, at or prior to the written confirmation of the sale of the Common
Stock to such person, and if delivery of the Base Prospectus, together with a
Prospectus Supplement (as applicable), would have cured the defect giving rise
to such loss, claim, damage, liability or expense.

 

The Company shall reimburse the Investor and each such controlling person
promptly upon demand (with accompanying presentation of documentary evidence)
for all legal and other costs and expenses reasonably incurred by the Investor
or such indemnified persons in

 

33

--------------------------------------------------------------------------------


 

investigating, defending against, or preparing to defend against any such claim,
action, suit or proceeding with respect to which it is entitled to
indemnification.

 

(ii)           Indemnification by the Investor. The Investor shall indemnify and
hold harmless the Company, each of its directors and officers, and each person,
if any, who controls the Company within the meaning of Section 15 of the
Securities Act or Section 20(a) of the Exchange Act from and against all losses,
claims, damages, liabilities and expenses (including reasonable costs of defense
and investigation and all attorneys fees) to which the Company and each such
other person may become subject, under the Securities Act or otherwise, insofar
as such losses, claims, damages, liabilities and expenses (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained in the Current Report or any Prospectus
Supplement or Permitted Free Writing Prospectus, or in any amendment thereof or
supplement thereto, or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, in each case, to the extent, but only to the extent, the untrue
statement, alleged untrue statement, omission or alleged omission was made in
reliance upon, and in conformity with, written information furnished by the
Investor to the Company expressly for inclusion in the Current Report or such
Prospectus Supplement or Permitted Free Writing Prospectus, or any amendment
thereof or supplement thereto.

 

The Investor shall reimburse the Company and each such director, officer or
controlling person promptly upon demand for all legal and other costs and
expenses reasonably incurred by the Company or such indemnified persons in
investigating, defending against, or preparing to defend against any such claim,
action, suit or proceeding with respect to which it is entitled to
indemnification.

 

Section 8.2.           Indemnification Procedures.  Promptly after a person
receives notice of a claim or the commencement of an action for which the person
intends to seek indemnification under Section 8.1, the person will notify the
indemnifying party in writing of the claim or commencement of the action, suit
or proceeding; provided, however, that failure to notify the indemnifying party
will not relieve the indemnifying party from liability under Section 8.1, except
to the extent it has been materially prejudiced by the failure to give notice. 
The indemnifying party will be entitled to participate in the defense of any
claim, action, suit or proceeding as to which indemnification is being sought,
and if the indemnifying party acknowledges in writing the obligation to
indemnify the party against whom the claim or action is brought, the
indemnifying party may (but will not be required to) assume the defense against
the claim, action, suit or proceeding with counsel satisfactory to it.  After an
indemnifying party notifies an indemnified party that the indemnifying party
wishes to assume the defense of a claim, action, suit or proceeding, the
indemnifying party will not be liable for any legal or other expenses incurred
by the indemnified party in connection with the defense against the claim,
action, suit or proceeding except that if, in the opinion of counsel to the
indemnifying party, one or more of the indemnified parties should be separately
represented in connection with a claim, action, suit or proceeding, the
indemnifying party will pay the reasonable fees and expenses of one separate
counsel for the indemnified parties.  Each indemnified party, as a condition to
receiving indemnification as provided in Section 8.1, will cooperate in all
reasonable respects with the indemnifying party in the defense of any action or
claim as to which indemnification is

 

34

--------------------------------------------------------------------------------


 

sought.  No indemnifying party will be liable for any settlement of any action
effected without its prior written consent.  Notwithstanding the foregoing
sentence, if at any time an indemnified party shall have requested (by written
notice provided in accordance with Section 9.4) an indemnifying party to
reimburse the indemnified party for fees and expenses of counsel, such
indemnifying party agrees that it shall be liable for any settlement of the
nature contemplated hereby effected without its written consent if (i) such
settlement is entered into more than 45 days after receipt by such indemnifying
party of the aforesaid request, (ii) such indemnifying party shall have received
written notice of the terms of such settlement at least 30 days prior to such
settlement being entered into and (iii) such indemnifying party shall not have
reimbursed such indemnified party in accordance with such request prior to the
date of such settlement.  No indemnifying party will, without the prior written
consent of the indemnified party, effect any settlement of a pending or
threatened action with respect to which an indemnified party is, or is informed
that it may be, made a party and for which it would be entitled to
indemnification, unless the settlement includes an unconditional release of the
indemnified party from all liability and claims which are the subject matter of
the pending or threatened action.

 

If for any reason the indemnification provided for in this Agreement is not
available to, or is not sufficient to hold harmless, an indemnified party in
respect of any loss or liability referred to in Section 8.1 as to which such
indemnified party is entitled to indemnification thereunder, each indemnifying
party shall, in lieu of indemnifying the indemnified party, contribute to the
amount paid or payable by the indemnified party as a result of such loss or
liability, (i) in the proportion which is appropriate to reflect the relative
benefits received by the indemnifying party, on the one hand, and by the
indemnified party, on the other hand, from the sale of Shares which is the
subject of the claim, action, suit or proceeding which resulted in the loss or
liability or (ii) if the allocation provided by clause (i) is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above, but also the relative fault
of the indemnifying party, on the one hand, and the indemnified party, on the
other hand, with respect to the statements or omissions which are the subject of
the claim, action, suit or proceeding that resulted in the loss or liability, as
well as any other relevant equitable considerations.

 

The remedies provided for in Section 8.1 and this Section 8.2 are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any indemnified person at law or in equity.

 

ARTICLE IX
MISCELLANEOUS

 

Section 9.1.           Fees and Expenses.

 

(i)            Each party shall bear its own fees and expenses related to the
transactions contemplated by this Agreement; provided, however, that the Company
shall pay, on the Effective Date, by wire transfer of immediately available
funds to an account designated by the Investor’s counsel, promptly following the
receipt of an invoice therefor, all reasonable attorneys’ fees and expenses
(exclusive of disbursements and out-of-pocket expenses) incurred by the
Investor, up to an aggregate of $35,000, in connection with the preparation,
negotiation, execution and delivery of this Agreement, legal due diligence of
the Company and review of the

 

35

--------------------------------------------------------------------------------


 

Registration Statement, the Base Prospectus, the Current Report, any Permitted
Free Writing Prospectus and all other related transaction documentation. In
addition, the Company shall pay, on the 30th day of the third month in each
calendar quarter during the Investment Period, promptly following the receipt of
an invoice therefor, up to an aggregate of $12,500, as reimbursement for the due
diligence expenses incurred by the Investor during the Investment Period and
expenses relating to the Investor’s review of Prospectus Supplements, Permitted
Free Writing Prospectuses, opinion “bring downs” and all other related documents
to be delivered by the Company and its counsel in connection with a Fixed
Request Exercise Date and the applicable Settlement Date. The Company shall pay
all U.S. federal, state and local stamp and other similar transfer and other
taxes and duties levied in connection with issuance of the Shares pursuant
hereto.

 

(ii)           If the Company issues a Fixed Request Notice and fails to deliver
the Shares to the Investor on the applicable Settlement Date and such failure
continues for 10 Trading Days, the Company shall pay the Investor, in cash (or,
at the option of the Investor, in shares of Common Stock which have not been
registered under the Securities Act valued at the applicable Discount Price of
the Shares failed to be delivered; provided that the issuance thereof by the
Company would not violate the Securities Act or any applicable U.S. state
securities laws), as liquidated damages for such failure and not as a penalty,
an amount equal to 2.0% of the payment required to be paid by the Investor on
such Settlement Date (i.e., the sum of the Fixed Amount Requested and the
Optional Amount Dollar Amount) for the initial 30 days following such Settlement
Date until the Shares have been delivered, and an additional 2.0% for each
additional 30-day period thereafter until the Shares have been delivered, which
amount shall be prorated for such periods less than 30 days (subject in all
cases to the Trading Market Limit).

 

Section 9.2.           Specific Enforcement, Consent to Jurisdiction, Waiver of
Jury Trial.

 

(i)            The Company and the Investor acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that either party shall be entitled
to an injunction or injunctions to prevent or cure breaches of the provisions of
this Agreement by the other party and to enforce specifically the terms and
provisions hereof this being in addition to any other remedy to which either
party may be entitled by law or equity.

 

(ii)           Each of the Company and the Investor (a) hereby irrevocably
submits to the jurisdiction of the United States District Court and other courts
of the United States sitting in the State of New York for the purposes of any
suit, action or proceeding arising out of or relating to this Agreement, and
(b) hereby waives, and agrees not to assert in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
such court, that the suit, action or proceeding is brought in an inconvenient
forum or that the venue of the suit, action or proceeding is improper. Each of
the Company and the Investor consents to process being served in any such suit,
action or proceeding by mailing a copy thereof to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing in
this Section 9.2 shall affect or limit any right to serve process in any other
manner permitted by law.

 

36

--------------------------------------------------------------------------------


 

(iii)          Each of the Company and the Investor hereby waives to the fullest
extent permitted by applicable law, any right it may have to a trial by jury in
respect to any litigation directly or indirectly arising out of, under or in
connection with this Agreement or the transactions contemplated hereby or
disputes relating hereto. Each of the Company and the Investor (a) certifies
that no representative, agent or attorney of any other party has represented,
expressly or otherwise, that such other party would not, in the event of
litigation, seek to enforce the foregoing waiver and (b) acknowledges that it
and the other parties hereto have been induced to enter into this Agreement by,
among other things, the mutual waivers and certifications in this Section 9.2.

 

Section 9.3.           Entire Agreement; Amendment.  This Agreement, together
with the exhibits referred to herein and the Disclosure Schedule, represents the
entire agreement of the parties with respect to the subject matter hereof, and
there are no promises, undertakings, representations or warranties by either
party relative to subject matter hereof not expressly set forth herein. No
provision of this Agreement may be amended other than by a written instrument
signed by both parties hereto.  The Disclosure Schedule and all exhibits to this
Agreement are hereby incorporated by reference in, and made a part of, this
Agreement as if set forth in full herein.

 

Section 9.4.           Notices.  Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery or facsimile (with facsimile
machine confirmation of delivery received) at the address or number designated
below (if delivered on a business day during normal business hours where such
notice is to be received), or the first business day following such delivery (if
delivered other than on a business day during normal business hours where such
notice is to be received) or (b) on the second business day following the date
of mailing by express courier service, fully prepaid, addressed to such address,
or upon actual receipt of such mailing, whichever shall first occur. The address
for such communications shall be:

 

If to the Company:

 

Poniard Pharmaceuticals, Inc.

 

 

7000 Shoreline Court, Suite 270

 

 

South San Francisco, California 94080

 

 

Telephone Number: (650) 583-3774

 

 

Fax: (650) 583-3789

 

 

Attention: Chief Financial Officer

 

 

 

With copies to:

 

Perkins Coie LLP

 

 

1201 Third Avenue, Suite 4800

 

 

Seattle, Washington 98101-3099

 

 

Telephone Number: (206) 359-8000

 

 

Fax: (206) 359-9000

 

 

Attention: Faith M. Wilson, Esq.

 

37

--------------------------------------------------------------------------------


 

If to the Investor:

 

Azimuth Opportunity Ltd.

 

 

c/o Folio Administrators Limited

 

 

Folio House

 

 

P.O. Box 800

 

 

Road Town, Tortola VG1110

 

 

British Virgin Islands

 

 

Telephone Number: (284) 494-7065 Ext. 250

 

 

Fax: (284) 494-8356/7422

 

 

Attention: Tamara Singh

 

 

 

With copies to:

 

Greenberg Traurig, LLP

 

 

The MetLife Building

 

 

200 Park Avenue

 

 

New York, NY 10166

 

 

Telephone Number: (212) 801-9200

 

 

Fax: (212) 801-6400

 

 

Attention: Anthony J. Marsico, Esq.

 

Either party hereto may from time to time change its address for notices by
giving at least 10 days advance written notice of such changed address to the
other party hereto.

 

Section 9.5.           Waivers.  No waiver by either party of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any other
provisions, condition or requirement hereof nor shall any delay or omission of
any party to exercise any right hereunder in any manner impair the exercise of
any such right accruing to it thereafter. No provision of this Agreement may be
waived other than in a written instrument signed by the party against whom
enforcement of such waiver is sought.

 

Section 9.6.           Headings.  The article, section and subsection headings
in this Agreement are for convenience only and shall not constitute a part of
this Agreement for any other purpose and shall not be deemed to limit or affect
any of the provisions hereof.

 

Section 9.7.           Successors and Assigns.  The Investor may not assign this
Agreement to any person without the prior written consent of the Company, in the
Company’s sole discretion. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and assigns. The assignment by a
party to this Agreement of any rights hereunder shall not affect the obligations
of such party under this Agreement.

 

Section 9.8.           Governing Law.  This Agreement shall be governed by and
construed in accordance with the internal procedural and substantive laws of the
State of New York, without giving effect to the choice of law provisions of such
state  that would cause the application of the laws of any other jurisdiction.

 

Section 9.9.           Survival.  The representations, warranties, covenants and
agreements of the Company and the Investor contained in this Agreement shall
survive the execution and delivery hereof until the termination of this
Agreement; provided, however, that the provisions of Article VII (Termination),
Article VIII (Indemnification), Section 9.1 (Fees and Expenses), Section 9.2
(Specific Enforcement, Consent to Jurisdiction, Waiver of Jury Trial),
Section 9.4

 

38

--------------------------------------------------------------------------------


 

(Notices), Section 9.8 (Governing Law), Section 9.9 (Survival) and Section 9.12
(Severability) shall remain in full force and effect notwithstanding such
termination.

 

Section 9.10.        Counterparts.  This Agreement may be executed in
counterparts, all of which taken together shall constitute one and the same
original and binding instrument and shall become effective when all counterparts
have been signed by each party and delivered to the other parties hereto, it
being understood that all parties hereto need not sign the same counterpart. In
the event any signature is delivered by facsimile, digital or electronic
transmission, such transmission shall constitute delivery of the manually
executed original and the party using such means of delivery shall thereafter
cause four additional executed signature pages to be physically delivered to the
other parties within five days of the execution and delivery hereof.  Failure to
provide or delay in the delivery of such additional executed signature
pages shall not adversely affect the efficacy of the original delivery.

 

Section 9.11.        Publicity.  On or after the Effective Date, the Company may
issue a press release or otherwise make a public statement or announcement with
respect to this Agreement or the transactions contemplated hereby or the
existence of this Agreement (including, without limitation, by filing a copy of
this Agreement with the Commission); provided, however, that prior to issuing
any such press release, or making any such public statement or announcement, the
Company shall consult with the Investor on the form and substance of such press
release or other disclosure.

 

Section 9.12.        Severability.  The provisions of this Agreement are
severable and, in the event that any court of competent jurisdiction shall
determine that any one or more of the provisions or part of the provisions
contained in this Agreement shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision or part of a provision of
this Agreement, and this Agreement shall be reformed and construed as if such
invalid or illegal or unenforceable provision, or part of such provision, had
never been contained herein, so that such provisions would be valid, legal and
enforceable to the maximum extent possible.

 

Section 9.13.        Further Assurances.  From and after the date of this
Agreement, upon the request of the Investor or the Company, each of the Company
and the Investor shall execute and deliver such instrument, documents and other
writings as may be reasonably necessary or desirable to confirm and carry out
and to effectuate fully the intent and purposes of this Agreement.

 

[Signature Page Follows]

 

39

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.

 

 

 

PONIARD PHARMACEUTICALS, INC.:

 

 

 

 

 

By:

/s/ Gregory L. Weaver

 

 

Name:

Gregory L. Weaver

 

 

Title:

Chief Financial Officer and

 

 

 

Senior Vice President, Finance

 

 

 

 

 

AZIMUTH OPPORTUNITY LTD.:

 

 

 

 

 

By:

/s/ Deirdre M. McCoy

 

 

Name: Deirdre M. McCoy

 

 

Title:   Corporate Secretary

 

40

--------------------------------------------------------------------------------


 

ANNEX A TO THE
COMMON STOCK PURCHASE AGREEMENT
DEFINITIONS

 

(a)           “Acceptable Financing” shall have the meaning assigned to such
term in Section 5.6(ii) hereof.

 

(b)           “Aggregate Limit” shall have the meaning assigned to such term in
Section 1.1 hereof.

 

(c)           “Base Prospectus” shall mean the Company’s prospectus, dated
August 19, 2009, a preliminary form of which is included in the Registration
Statement, including the documents incorporated by reference therein.

 

(d)           “Below Market Offering” shall have the meaning assigned to such
term in Section 5.6(ii) hereof.

 

(e)           “Broker-Dealer” shall have the meaning assigned to such term in
Section 5.13 hereof.

 

(f)            “Bylaws” shall have the meaning assigned to such term in
Section 4.3 hereof.

 

(g)           “Charter” shall have the meaning assigned to such term in
Section 4.3 hereof.

 

(h)           “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(i)            “Commission” shall mean the Securities and Exchange Commission or
any successor entity.

 

(j)            “Commission Documents” shall mean (1) all reports, schedules,
registrations, forms, statements, information and other documents filed by the
Company with the Commission pursuant to the reporting requirements of the
Exchange Act, including all material filed pursuant to Section 13(a) or 15(d) of
the Exchange Act, which have been filed by the Company since December 31, 2008
and which hereafter shall be filed by the Company during the Investment Period,
including, without limitation, the Current Report and the Form 10-K filed by the
Company for its fiscal year ended December 31, 2008 (the “2008 Form 10-K”),
(2) the Registration Statement, as the same may be amended from time to time,
the Prospectus and each Prospectus Supplement, and each Permitted Free Writing
Prospectus and (3) all information contained in such filings and all documents
and disclosures that have been and heretofore shall be incorporated by reference
therein.

 

(k)           “Common Stock” shall have the meaning assigned to such term in the
Recitals.

 

(l)            “Current Market Price” means, with respect to any particular
measurement date, the closing price of a share of Common Stock as reported on
the Trading Market for the Trading Day immediately preceding such measurement
date.

 

1

--------------------------------------------------------------------------------


 

(m)          “Current Report” shall have the meaning assigned to such term in
Section 1.4 hereof.

 

(n)           “Discount Price” shall have the meaning assigned to such term in
Section 2.2 hereof.

 

(o)           “EDGAR” shall have the meaning assigned to such term in
Section 4.3 hereof.

 

(p)           “Effective Date” shall mean the date of this Agreement.

 

(q)           “Environmental Laws” shall have the meaning assigned to such term
in Section 4.15 hereof.

 

(r)            “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.

 

(s)           “Event Period” shall have the meaning assigned to such term in
Section 7.2 hereof.

 

(t)            “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission thereunder.

 

(u)           “FDA” shall have the meaning assigned to such term in
Section 4.14(a) hereof.

 

(v)           “FINRA” shall have the meaning assigned to such term in
Section 4.18 hereof.

 

(w)          “Fixed Amount Requested” shall mean the amount of a Fixed Request
requested by the Company in a Fixed Request Notice delivered pursuant to
Section 2.1 hereof.

 

(x)            “Fixed Request” means the transactions contemplated under
Sections 2.1 through 2.8 of this Agreement.

 

(y)           “Fixed Request Amount” means the actual amount of proceeds
received by the Company pursuant to a Fixed Request under this Agreement.

 

(z)            “Fixed Request Exercise Date” shall have the meaning assigned to
such term in Section 2.2 hereof.

 

(aa)         “Fixed Request Notice” shall have the meaning assigned to such term
in Section 2.1 hereof.

 

(bb)         “Free Writing Prospectus” shall mean a “free writing prospectus” as
defined in Rule 405 promulgated under the Securities Act.

 

(cc)         “GAAP” shall mean generally accepted accounting principles in the
United States of America as applied by the Company.

 

(dd)         “Governmental Licenses” shall have the meaning assigned to such
term in Section 4.14(a) hereof.

 

2

--------------------------------------------------------------------------------


 

(ee)         “Indebtedness” shall have the meaning assigned to such term in
Section 4.9 hereof.

 

(ff)           “Integration Notice” shall have the meaning assigned to such term
in Section 5.6(ii) hereof.

 

(gg)         “Intellectual Property” shall have the meaning assigned to such
term in Section 4.14(b) hereof.

 

(hh)         “Investment Period” shall have the meaning assigned to such term in
Section 7.1 hereof.

 

(ii)           “Issuer Free Writing Prospectus” shall mean an “issuer free
writing prospectus” as defined in Rule 433 promulgated under the Securities Act.

 

(jj)           “Market Capitalization” shall be calculated on the Trading Day
preceding the applicable Pricing Period and shall be the product of (x) the
number of shares of Common Stock outstanding and (y) the closing bid price of
the Common Stock, both as determined by Bloomberg Financial LP using the DES and
HP functions.

 

(kk)         “Material Adverse Effect” shall mean any condition, occurrence,
state of facts or event having, or insofar as reasonably can be foreseen would
likely have, any effect on the business, operations, properties or condition
(financial or otherwise) of the Company that is material and adverse to the
Company and its Subsidiaries, taken as a whole, and/or any condition,
occurrence, state of facts or event that would prohibit or otherwise materially
interfere with or delay the ability of the Company to perform any of its
obligations under this Agreement; provided, however, that none of the following,
individually or in the aggregate, shall be taken into account in determining
whether a Material Adverse Effect has occurred or insofar as reasonably can be
foreseen would likely occur: (i) changes in conditions in the U.S. or global
capital, credit or financial markets generally, including changes in the
availability of capital or currency exchange rates, provided such changes shall
not have affected the Company in a materially disproportionate manner as
compared to other similarly situated companies; (ii) changes generally affecting
the biotechnology or pharmaceutical industries, provided such changes shall not
have affected the Company in a materially disproportionate manner as compared to
other similarly situated companies; and (iii) any effect of the announcement of
this Agreement or the consummation of the transactions contemplated by this
Agreement on the Company’s relationships, contractual or otherwise, with
customers, suppliers, vendors, bank lenders, strategic venture partners or
employees.

 

(ll)           “Material Agreements” shall have the meaning assigned to such
term in Section 4.16 hereof.

 

(mm)       “Material Change in Ownership” shall mean the occurrence of any one
or more of the following: (i) the acquisition by any person, including any
syndicate or group deemed to be a “person” under Section 13(d)(3) of the
Exchange Act, of beneficial ownership, directly or indirectly, through a
purchase, merger or other acquisition transaction or series of transactions, of
shares of capital stock or other securities of the Company entitling such person
to exercise, upon an event of default or default or otherwise, 50% or more of
the total voting power of all series

 

3

--------------------------------------------------------------------------------


 

and classes of capital stock and other securities of the Company entitled to
vote generally in the election of directors, other than any such acquisition by
the Company, any Subsidiary of the Company or any employee benefit plan of the
Company; (ii) any consolidation or merger of the Company with or into any other
person, any merger of another person into the Company, or any conveyance,
transfer, sale, lease or other disposition of all or substantially all of the
properties and assets of the Company to another person, other than (a) any such
transaction (x) that does not result in any reclassification, conversion,
exchange or cancellation of outstanding shares of capital stock of the Company
and (y) pursuant to which holders of capital stock of the Company immediately
prior to such transaction have the entitlement to exercise, directly or
indirectly, 50% or more of the total voting power of all shares of capital stock
of the Company entitled to vote generally in the election of directors of the
continuing or surviving person immediately after such transaction or (b) any
merger which is effected solely to change the jurisdiction of incorporation of
the Company and results in a reclassification, conversion or exchange of
outstanding shares of Common Stock solely into shares of common stock of the
surviving entity; (iii) during any consecutive two-year period, individuals who
at the beginning of that two-year period constituted the Board of Directors
(together with any new directors whose election to the Board of Directors, or
whose nomination for election by the stockholders of the Company, was approved
by a vote of a majority of the directors then still in office who were either
directors at the beginning of such period or whose elections or nominations for
election were previously so approved) cease for any reason to constitute a
majority of the Board of Directors then in office; or (iv) the Company is
liquidated or dissolved or a resolution is passed by the Company’s stockholders
approving a plan of liquidation or dissolution of the Company. Beneficial
ownership shall be determined in accordance with Rule 13d-3 promulgated by the
SEC under the Exchange Act. The term “person” shall include any syndicate or
group which would be deemed to be a “person” under Section 13(d)(3) of the
Exchange Act.

 

(nn)         “Multiplier” shall have the meaning assigned to such term in
Section 2.3 hereof.

 

(oo)         “NASDAQ” means the NASDAQ Global Market or any successor thereto.

 

(pp)         “Optional Amount” means the transactions contemplated under
Sections 2.9 through 2.11 of this Agreement.

 

(qq)         “Optional Amount Dollar Amount” shall mean the actual amount of
proceeds received by the Company pursuant to the exercise of an Optional Amount
under this Agreement.

 

(rr)           “Optional Amount Notice” shall mean a notice sent to the Company
with regard to the Investor’s election to exercise all or any portion of an
Optional Amount, as provided in Section 2.11 hereof and substantially in the
form attached hereto as Exhibit B.

 

(ss)         “Optional Amount Threshold Price” shall have the meaning assigned
to such term in Section 2.1 hereof.

 

(tt)           “Other Financing” shall have the meaning assigned to such term in
Section 5.6(ii) hereof.

 

(uu)         “Other Financing Notice” shall have the meaning assigned to such
term in Section 5.6(ii) hereof.

 

4

--------------------------------------------------------------------------------


 

(vv)         “Permitted Free Writing Prospectus” shall have the meaning assigned
to such term in Section 5.8(ii) hereof.

 

(ww)       “Plan” shall have the meaning assigned to such term in Section 4.22
hereof.

 

(xx)          “Pricing Period shall mean a period of 10 consecutive Trading Days
commencing on the Pricing Period start date set forth in the Fixed Request
Notice, or such other period mutually agreed upon by the Investor and the
Company.

 

(yy)         “Prospectus” shall mean the Base Prospectus, together with any
final prospectus filed with the Commission pursuant to Rule 424(b), as
supplemented by any Prospectus Supplement, including the documents incorporated
by reference therein.

 

(zz)          “Prospectus Supplement” shall mean any prospectus supplement to
the Base Prospectus filed with the Commission pursuant to Rule 424(b) under the
Securities Act, including the documents incorporated by reference therein.

 

(aaa)       “Reduction Notice” shall have the meaning assigned to such term in
Section 2.8 hereof.

 

(bbb)      “Registration Statement” shall mean the registration statement on
Form S 3, Commission File Number 333-159253, filed by the Company with the
Commission under the Securities Act for the registration of the Shares, as such
Registration Statement may be amended and supplemented from time to time
(including pursuant to Rule 462(b) under the Securities Act), including all
documents filed as part thereof or incorporated by reference therein, and
including all information deemed to be a part thereof at the time of
effectiveness pursuant to Rule 430A or Rule 430B under the Securities Act.

 

(ccc)       “Restricted Period” shall have the meaning assigned to such term in
Section 5.10 hereof.

 

(ddd)      “Securities Act” shall mean the Securities Act of 1933, as amended,
and the rules and regulations of the Commission thereunder.

 

(eee)       “Settlement Date” shall have the meaning assigned to such term in
Section 2.7 hereof.

 

(fff)         “Shares” shall mean shares of Common Stock issuable to the
Investor upon exercise of a Fixed Request and shares of Common Stock issuable to
the Investor upon exercise of an Optional Amount.

 

(ggg)      “Significant Subsidiary” means any Subsidiary of the Company that
would constitute a Significant Subsidiary of the Company within the meaning of
Rule 1-02 of Regulation S-X of the Commission.

 

(hhh)      “SOXA” shall have the meaning assigned to such term in
Section 4.6(c) hereof.

 

5

--------------------------------------------------------------------------------


 

(iii)          “Subsidiary” shall mean any corporation or other entity of which
at least a majority of the securities or other ownership interest having
ordinary voting power (absolutely or contingently) for the election of directors
or other persons performing similar functions are at the time owned directly or
indirectly by the Company and/or any of its other Subsidiaries.

 

(jjj)          “Threshold Price” is the lowest price (except to the extent
otherwise provided in Section 2.6) at which the Company may sell Shares during
the applicable Pricing Period as set forth in a Fixed Request Notice (not taking
into account the applicable percentage discount during such Pricing Period
determined in accordance with Section 2.2); provided, however, that at no time
shall the Threshold Price be lower than $3.00 per share unless the Company and
the Investor mutually shall agree.

 

(kkk)       “Total Commitment” shall have the meaning assigned to such term in
Section 1.1 hereof.

 

(lll)          “Trading Day” shall mean a full trading day (beginning at
9:30 a.m., New York City time, and ending at 4:00 p.m., New York City time) on
the NASDAQ.

 

(mmm)      “Trading Market” means the following markets or exchanges on which
the Common Stock is listed or quoted for trading on the date in question: the
American Stock Exchange, the New York Stock Exchange or the NASDAQ.

 

(nnn)      “Trading Market Limit” means that number of shares which is one less
than 20.0% of the issued and outstanding shares of the Company’s Common Stock as
of the Effective Date.

 

(ooo)      “VWAP” shall mean the daily volume weighted average price (based on a
Trading Day from 9:30 a.m. to 4:00 p.m. (New York time)) of the Company on the
NASDAQ as reported by Bloomberg Financial L.P. using the AQR function.

 

(ppp)      “Warrant Value” shall mean the fair value of all warrants, options
and other similar rights issued to a third party in connection with an Other
Financing, determined by using a standard Black-Scholes option-pricing model
using an expected volatility percentage as shall be mutually agreed by the
Investor and the Company.  In the case of a dispute relating to such expected
volatility assumption, the Investor shall obtain applicable volatility data from
three investment banking firms of nationally recognized reputation, and the
parties hereto shall use the average thereof for purposes of determining the
expected volatility percentage in connection with the Black-Scholes calculation
referred to in the immediately preceding sentence.

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A TO THE
COMMON STOCK PURCHASE AGREEMENT
FORM OF FIXED REQUEST NOTICE

 

Reference is made to the Common Stock Purchase Agreement dated as of  August 19,
2009, (the  “Purchase Agreement”) between Poniard Pharmaceuticals, Inc., a
corporation organized and existing under the laws of the State of Washington
(the “Company”), and Azimuth Opportunity Ltd., an international business company
incorporated under the laws of the British Virgin Islands. Capitalized terms
used and not otherwise defined herein shall have the meanings given such terms
in the Purchase Agreement.

 

In accordance with and pursuant to Section 2.1 of the Purchase Agreement, the
Company hereby issues this Fixed Request Notice to exercise a Fixed Request for
the Fixed Amount Requested indicated below.

 

Fixed Amount Requested:

 

 

 

 

 

Optional Amount Dollar Amount:

 

 

 

 

 

Pricing Period start date:

 

 

 

 

 

Pricing Period end date:

 

 

 

 

 

Settlement Date:

 

 

 

 

 

Fixed Request Threshold Price:

 

 

 

 

 

Optional Amount Threshold Price:

 

 

 

 

 

Dollar Amount of Common Stock Currently Unissued under the Registration
Statement;

 

 

 

 

 

Dollar Amount of Common Stock Currently Available under the Aggregate Limit:

 

 

 

 

 

Dated:

 

 

By:

 

 

 

 

Name

 

 

Title:

 

 

 

 

 

 

 

 

Address:

 

 

Facsimile No.

 

AGREED AND ACCEPTED

 

 

 

By:

 

 

 

Name

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B TO THE
COMMON STOCK PURCHASE AGREEMENT
FORM OF OPTIONAL AMOUNT NOTICE

 

To:

 

 

 

Fax#:

 

 

 

 

Reference is made to the Common Stock Purchase Agreement dated as of August 19,
2009 (the “Purchase Agreement”) between Poniard Pharmaceuticals, Inc., a
corporation organized and existing under the laws of the State of Washington
(the “Company”), and Azimuth Opportunity Ltd., an international business company
incorporated under the laws of the British Virgin Islands (the “Investor”).
Capitalized terms used and not otherwise defined herein shall have the meanings
given such terms in the Purchase Agreement.

 

In accordance with and pursuant to Section 2.1 of the Purchase Agreement, the
Investor hereby issues this Optional Amount Notice to exercise an Optional
Amount for the Optional Amount Dollar Amount indicated below.

 

Optional Amount Dollar Amount Exercised

 

 

 

 

 

Number of Shares to be purchased

 

 

 

 

 

VWAP on the date hereof:

 

 

 

 

 

Discount Price:

 

 

 

 

 

Settlement Date:

 

 

 

 

 

Threshold Price:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

By:

 

 

 

 

Name

 

 

Title:

 

 

 

 

 

 

 

 

Address:

 

 

Facsimile No.

 

--------------------------------------------------------------------------------


 

EXHIBIT C TO THE
COMMON STOCK PURCHASE AGREEMENT
CERTIFICATE OF THE COMPANY

 

CLOSING CERTIFICATE

 

                  , 200   

 

The undersigned, the [                      ] of Poniard Pharmaceuticals, Inc.,
a corporation organized and existing under the laws of the State of Washington
(the “Company”), delivers this certificate in connection with the Common Stock
Purchase Agreement, dated as of August 19, 2009 (the “Agreement”), by and
between the Company and Azimuth Opportunity Ltd., an international business
company incorporated under the laws of the British Virgin Islands (the
“Investor”), and hereby certifies on the date hereof that (capitalized terms
used herein without definition have the meanings assigned to them in the
Agreement):

 

1.             Attached hereto as Exhibit A is a true, complete and correct copy
of the Articles of Incorporation of the Company as filed with the Secretary of
State of the State of Washington. The Articles of Incorporation of the Company
has not been further amended or restated, and no document with respect to any
amendment to the Articles of Incorporation of the Company has been filed in the
office of the Secretary of State of the State of Washington since the date shown
on the face of the state certification relating to the Company’s Articles of
Incorporation, which is in full force and effect on the date hereof, and no
action has been taken by the Company in contemplation of any such amendment or
the dissolution, merger or consolidation of the Company.

 

2.             Attached hereto as Exhibit B is a true and complete copy of the
Bylaws of the Company, as amended and restated through, and as in full force and
effect on, the date hereof, and no proposal for any amendment, repeal or other
modification to the Bylaws of the Company has been taken or is currently pending
before the Board of Directors or shareholders of the Company.

 

3.             The Board of Directors of the Company has approved the
transactions contemplated by the Agreement; said approval has not been amended,
rescinded or modified and remains in full force and effect as of the date
hereof.

 

4.             Each person who, as an officer of the Company, or as
attorney-in-fact of an officer of the Company, signed (i) the Agreement and
(ii) any other document delivered prior hereto or on the date hereof in
connection with the transactions contemplated by the Agreement, was duly
elected, qualified and acting as such officer or duly appointed and acting as
such attorney-in-fact, and the signature of each such person appearing on any
such document is his genuine signature.

 

IN WITNESS WHEREOF, I have signed my name as of the date first above written.

 

 

 

 

By:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT D TO THE
COMMON STOCK PURCHASE AGREEMENT
COMPLIANCE CERTIFICATE

 

In connection with the issuance of shares of common stock of Poniard
Pharmaceuticals, Inc., a corporation organized and existing under the laws of
the State of Washington (the “Company”), pursuant to the Fixed Request Notice,
dated [                          ], delivered by the Company to Azimuth
Opportunity Ltd. (the “Investor”) pursuant to Article II of the Common Stock
Purchase Agreement, dated August 19, 2009, by and between the Company and the
Investor (the “Agreement”), the undersigned hereby certifies as follows:

 

1.             The undersigned is the duly elected [                          ]
of the Company.

 

2.             Except as set forth in the attached Disclosure Schedule, the
representations and warranties of the Company set forth in Article IV of the
Agreement (i) that are not qualified by “materiality” or “Material Adverse
Effect” are true and correct in all material respects as of [insert Fixed
Request Exercise Date] and as of the date hereof with the same force and effect
as if made on such dates, except to the extent such representations and
warranties are as of another date, in which case, such representations and
warranties are true and correct in all material respects as of such other date
and (ii) that are qualified by “materiality” or “Material Adverse Effect” are
true and correct as of [insert Fixed Request Exercise Date] and as of the date
hereof with the same force and effect as if made on such dates, except to the
extent such representations and warranties are as of another date, in which
case, such representations and warranties are true and correct as of such other
date.

 

3.             The Company has performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by the Agreement
to be performed, satisfied or complied with by the Company at or prior to
[insert Fixed Request Exercise Date] and the date hereof.

 

Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Agreement.

 

The undersigned has executed this Certificate this [      ] day of
[                      ], 200[    ].

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------